Exhibit 10.21

LEASE MODIFICATION AGREEMENT

THIS LEASE MODIFICATION AGREEMENT (this “Agreement”) is made as of the 3rd day
of March, 2015, by and between ESRT 1400 Broadway, L.P., with an address at c/o
Empire State Realty Trust, 60 East 42nd Street, New York, New York 10165
(“Landlord”) and On Deck Capital, Inc., with an address at 1400 Broadway, 25th
Floor, New York, New York 10018 (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord’s predecessor-in-interest and Tenant previously entered into a
certain Agreement of Lease dated as of September 25, 2012 (the “Original Lease”)
demising to Tenant the entire twenty-fifth (25th) floor (the “25th Floor”) in
the building (the “Building”) known as 1400 Broadway, New York, New York; and

WHEREAS, Landlord’s predecessor-in-interest and Tenant previously entered into a
certain Lease Modification Agreement dated as of January 23, 2014 (the “First
Modification”) pursuant to which Tenant also leased from Landlord Suites 2400,
2406 and 2405A in the Building (the “2400/2406/2405A Space”); and

WHEREAS, Landlord’s predecessor-in-interest and Tenant previously entered into a
certain Lease Modification Agreement dated as of May 12, 2014 (the “Second
Modification”; and, together with the Original Lease and the First Modification,
the “Lease”) pursuant to which Tenant also leased from Landlord certain
previously common area space on the twenty-fourth (24th) floor in the Building
(such space, together with the 2400/2406/2405A Space and the 25th Floor, the
“Original Space”); and

WHEREAS, in addition to the Original Space, Tenant desires to lease certain
additional spaces, more particularly known as Suites 2200 and 2203
(collectively, the “New 22nd Floor Space”), the entire twenty-third (23rd) floor
(the “23rd Floor”), Suites 2403, 2404 and 2405B (collectively, the “New 24th
Floor Space”) and the entire twelfth floor (the “12th Floor; and together with
the New 22nd Floor Space, the 23rd Floor and the New 24th Floor Space, the “New
Additional Spaces”) in the Building and modify the Lease as set forth herein.
Floor plans depicting, by cross-hatching, the New 22nd Floor Space, the 23rd
Floor, the New 24th Floor Space and the 12th Floor are annexed hereto as
Exhibits A-1, A-2, A-3, and A-4, respectively; and

WHEREAS, Landlord and Tenant desire to extend the term of the Lease and to
otherwise modify Lease as set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby agree as follows:

1. Preamble

The terms of the preamble are incorporated into this Agreement and are made a
part hereof.



--------------------------------------------------------------------------------

2. Extension of Term

Landlord and Tenant hereby agree to extend the term of the Lease from
September 1, 2023 through and including the date which is the day immediately
preceding the ten (10) year and ten (10) month anniversary of the 23rd Floor
Commencement Date (as such term is defined below) (such date, the “New
Expiration Date”), unless same shall be sooner terminated in accordance with the
provisions of the Lease, as modified hereby and, accordingly, Tenant’s use and
occupancy of the demised premises from and after the date hereof shall be on all
of the terms and conditions of the Lease, as modified hereby (including the
fixed annual rent and additional rent, as same is modified herein and as same
has been and in the future may be adjusted in accordance with the provisions of
the Lease, as modified hereby). Notwithstanding the foregoing, if the New
Expiration Date is not the last day of a calendar month, then the New Expiration
Date shall be the last day of the calendar month in which occurs the day
immediately preceding the ten (10) year and ten (10) month anniversary of the
23rd Floor Commencement Date. All references in the Lease to the Expiration Date
or the expiration date shall mean the New Expiration Date, as defined herein.
For the avoidance of doubt, the expiration date for both the Original Space and
the New Additional Spaces shall be the New Expiration Date.

3. New 22nd Floor Space

(A) Term for the New 22nd Floor Space

Tenant hereby leases the New 22nd Floor Space for the term commencing on the New
22nd Floor Space Commencement Date (as such term is defined below) and expiring
on the New Expiration Date, unless sooner terminated pursuant to any provision
hereof or by law.

The “New 22nd Floor Space Commencement Date” shall be the date upon which both
(i) Landlord’s New 22nd Floor Space Work (as defined below) shall be
substantially completed and (ii) Landlord shall deliver possession of the New
22nd Floor Space to Tenant. Tenant shall, within fifteen (15) days of request
therefor by Landlord, execute, acknowledge and deliver to Landlord an instrument
in form reasonably satisfactory to Landlord confirming the New 22nd Floor Space
Commencement Date provided, however, Tenant’s failure to execute, acknowledge
and deliver such instrument shall not affect the determination of the New 22nd
Floor Space Commencement Date. The taking of occupancy or possession of the
whole or any portion of the New 22nd Floor Space by Tenant shall be conclusive
evidence that (a) Tenant accepts the same in “as is” condition as of the date of
such possession or occupancy, except for latent defects, (b) the New 22nd Floor
Space was in good and satisfactory condition as of such date, except for latent
defects, and (c) Landlord’s New 22nd Floor Space Work has been completed,
subject to the performance of Punchlist Items (as defined below) with respect
thereto.

 

-2-



--------------------------------------------------------------------------------

Tenant covenants and agrees that if permission is given to Tenant to enter into
possession of all or any portion of the New 22nd Floor Space prior to the New
22nd Floor Space Commencement Date, then Tenant shall pay all charges for water,
sewage disposal, overtime heating, overtime cooling, electricity, lighting and
any other utilities attributable to the New 22nd Floor Space which are payable
by Tenant hereunder from the date upon which the New 22nd Floor Space is
delivered to Tenant. Any such charges which may be paid by Landlord shall be
reimbursed to Landlord by Tenant within fifteen (15) days of rendition of a bill
therefor. In addition, from such date of delivery through and including the New
22nd Floor Space Commencement Date, Tenant shall perform all of its obligations
hereunder (other than the obligation to pay fixed annual rent) including,
without limitation, its indemnity and insurance obligations.

From and after the New 22nd Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall occupy the New 22nd Floor Space. From and
after the New 22nd Floor Space Commencement Date, the terms “demised premises”
or “premises” as used in the Lease, as modified hereby, shall include the New
22nd Floor Space. Tenant’s use and occupancy of such demised premises from and
after the New 22nd Floor Space Commencement Date hereof shall be on all of the
terms and conditions of the Lease, as modified hereby (including the fixed
annual rent and additional rent payable with respect to the New 22nd Floor Space
as provided herein and as same may be adjusted in accordance with the provisions
of the Lease, as modified hereby).

(B) Condition of the New 22nd Floor Space

(i) Tenant acknowledges that it has made or been given the opportunity to make a
thorough examination and inspection of the New 22nd Floor Space. Tenant agrees
that it is entering into this Agreement without any representations or
warranties by Landlord, its employees, agents, representatives or servants or
any other person as to the condition of the New 22nd Floor Space or the
appurtenances thereof or any improvements therein or thereon, or any other
matters pertinent thereto except as expressly provided in this Agreement. Tenant
agrees to accept the New 22nd Floor Space in “as is” condition at the time
possession is given to Tenant, subject to latent defects communicated by Tenant
to Landlord within ninety (90) days from the New 22nd Floor Space Commencement
Date, without requiring any alterations, improvements, repairs or decorations to
be made by Landlord or at Landlord’s expense; provided, however, Landlord shall
perform, at Landlord’s sole cost and expense, the following work in and to the
New 22nd Floor Space (such work, “Landlord’s New 22nd Floor Space Work”) if (and
only if) such work has not already been performed by Landlord: (a) demolish the
22nd Floor Space and deliver the 22nd Floor Space to Tenant in broom clean
condition; (b) flash patch the floors in the 22nd Floor Space where reasonably
determined by Landlord to be necessary; (c) provide Building standard connection
points at the Building’s Data Gathering Panel to enable Tenant to tie-in to the
Building’s Class-E system Tenant’s speakers, strobe lights and smoke detectors;
(d) provide a sprinkler rig connection point to enable Tenant to tap-in to the
Building’s sprinkler infrastructure; (e) install fire-proofing and fire-stopping
wherever required by applicable code; (f) deliver the existing radiators in
working order.; (g) supply and install new Building standard radiator covers;
(h) deliver to Tenant an ACP-5 certificate promptly following Landlord’s receipt
of Tenant’s initial alteration plans for the 22nd Floor Space; and (i) install
self-contained control valves for each radiator in the 22nd Floor Space to
provide individual comfort control. In addition to Landlord’s New 22nd Floor
Space Work, Landlord shall

 

-3-



--------------------------------------------------------------------------------

also provide all building systems including, without limitation, heating and
sprinkler systems, servicing the New 22nd Floor Space in working order on the
New 22nd Floor Space Commencement Date, as and to the extent provided to the
Original Space in the Original Lease. In the event there is any asbestos
containing materials (“ACM”) therein which, pursuant to applicable law, must be
abated, Landlord shall promptly abate such ACM at Landlord’s sole cost and
expense and deliver to Tenant an ACP-5 certificate therefor.

(ii) The taking of occupancy or possession of the whole or any portion of the
New 22nd Floor Space by Tenant shall be conclusive evidence that (a) Tenant
accepts the same in “as is” condition as of the date of such possession or
occupancy subject to latent defects communicated by Tenant to Landlord within
ninety (90) days from the New 22nd Floor Space Commencement Date and (b) the New
22nd Floor Space was in good and satisfactory condition as of such date, subject
to latent defects communicated by Tenant to Landlord within ninety (90) days
from the New 22nd Floor Space Commencement Date.

(iii) Landlord shall be required to perform only Landlord’s New 22nd Floor Space
Work in the New 22nd Floor Space; provided, however, that Landlord shall have
the right to make any changes thereto which are required by any governmental
department or bureau having jurisdiction over the New 22nd Floor Space provided
Landlord has given prior written notice to Tenant of any material changes. The
New 22nd Floor Space Work shall be deemed to have been substantially completed
even though there shall not then have been completed minor details or
adjustments the non-completion of which shall not interfere (other than to a de
minimis extent) with the commencement of Tenant’s work to ready the space for
its occupancy and Tenant’s ability to conduct its business in the New 22nd Floor
Space (“New 22nd Floor Space Punchlist Items”). Notwithstanding the foregoing,
if the New 22nd Floor Space Work has not been substantially completed as a
result of a Tenant Delay (defined below), then the New 22nd Floor Space Work
will be deemed to have been substantially completed as of the date the New 22nd
Floor Space Work would have been substantially completed but for such Tenant
Delay. For purposes hereof, the term “Tenant Delay” shall mean any delay caused
by the acts or omissions of Tenant, its employees, agents or contractors.
Landlord shall use its commercially reasonable efforts to complete any New 22nd
Floor Space Punchlist Items in a manner to minimize any interference with the
performance of Tenant’s work to ready the New 22nd Floor Space for its initial
occupancy, provided, however in no event will Landlord be obligated to perform
any such work on an overtime or premium pay basis.

(C) Fixed Annual Rent for the New 22nd Floor Space

From and after the New 22nd Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall pay to Landlord for the New 22nd Floor
Space only, without notice, demand, reduction or set-off, fixed annual rent in
the following amounts: (i) for the period from the New 22nd Floor Space
Commencement Date through and including the day immediately preceding the five
(5) year and ten (10) month anniversary of the 23rd Floor Commencement Date (as
such term is defined below), the amount of $586,850.00 per annum, such amount to
be paid in consecutive equal monthly installments of $48,904.17 on the first day
of each calendar month during such period and (ii) for the period from the five
(5) year and ten (10) month anniversary of the 23rd Floor Commencement Date
through and including the New Expiration Date, the amount of $640,200.00 per
annum, such amount to be paid in consecutive equal monthly

 

-4-



--------------------------------------------------------------------------------

installments of $53,350.00 on the first day of each calendar month during such
period. If the New 22nd Floor Space Commencement Date is a day other than the
first day of a calendar month, then the fixed rent for the month in which the
New 22nd Floor Space Commencement Date occurs shall be pro-rated to reflect the
actual number of days in such month in which the term for the New 22nd Floor
Space occurs.

For so long as Tenant is not in default, beyond any applicable grace or cure
period, of any term of the Lease or this Agreement, Tenant shall receive a rent
credit against fixed annual rent for the New 22nd Floor Space only in the amount
of $489,041.67, which credit shall be applied, until exhausted, against the
first monthly installments of fixed annual rent payable hereunder for the New
22nd Floor Space only. If the term of the Lease, as modified hereby, is
terminated prior to its stated expiration date as a result of Tenant’s default,
then, in addition to all other damages, rights and remedies provided in the
Lease or this Agreement and provided by law for Landlord, Landlord shall be
entitled to the return of the total amount of such rent credit theretofore
enjoyed by Tenant, which sum shall be deemed additional rent due and owing prior
to the termination of the term of the Lease, as modified hereby. The obligation
of Tenant to pay such additional rent to Landlord shall survive the termination
of the term of the Lease, as modified hereby. Anything in this paragraph to the
contrary notwithstanding, Tenant shall continue to be responsible for paying all
additional rent and electric charges under the Lease, as modified hereby, for
the Original Space and hereunder for the other New Additional Spaces (except as
may be otherwise provided herein) without any credit, set off, deduction or
reduction by reason of this paragraph.

Notwithstanding anything to the contrary contained herein, the fixed annual rent
and any additional rent for the New 22nd Floor Space as set forth in the Lease,
as modified hereby, is in addition to all fixed annual rent and additional rent
payable by Tenant with respect to the Original Space and the other New
Additional Spaces.

(D) Operating Expense Escalations for the New 22nd Floor Space

From and after the New 22nd Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall continue to pay operating expenses
escalations in accordance with Article 2.D of the Lease; provided, however, from
and after the New 22nd Floor Space Commencement Date, with respect to the New
22nd Floor Space only, (i) the term “Base Year” as set forth in Article
2.D(ii)(a) shall mean the calendar year 2016; (ii) the term “The Percentage” as
set forth in Article 2.D(ii)(b) shall mean 1.40 percent (1.40%); and (iii) the
term “comparative year” as set forth in Article 2.D(ii)(c) shall mean each
calendar year commencing on or after January 1, 2017, in which occurs any part
of the term of the Lease, as modified hereby.

(E) Tax Escalations for the New 22nd Floor Space

From and after the New 22nd Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall continue to pay tax escalations in
accordance with Article 2.E of the Lease; provided, however, from and after the
New 22nd Floor Space Commencement Date, with respect to the New 22nd Floor Space
only, (i) the term “base year taxes” as set forth in Article 2.E(ii)(b) shall
mean the average of (1) the real estate taxes payable with

 

-5-



--------------------------------------------------------------------------------

respect to the Building Project for the 2015/2016 tax year, determined by
applying the applicable tax rate to the base tax year assessment for such tax
year and (2) the real estate taxes payable with respect to the Building Project
for the 2016/2017 tax year, determined by applying the applicable tax rate to
the base tax year assessment for such tax year; (ii) the term “base tax year” as
set forth in Article 2.E(ii)(c) shall mean the 2016 calendar year; (iii) the
term “comparative year” as set forth in Article 2.E(ii)(e) shall mean the 2017
calendar year and each subsequent period of twelve (12) months all or a portion
of which occurs during the term of the Lease, as modified hereby; and (iv) the
term “The Percentage” as set forth in Article 2.E(ii)(h) shall mean 1.40
(1.40%) percent.

(F) Square Footage of the New 22nd Floor Space

From the New 22nd Floor Space Commencement Date through and including the New
Expiration Date, the following sentence, with respect to the New 22nd Floor
Space only, shall be added to the end of the last full paragraph which is below
the heading of “WITNESSETH” on the first page of the Original Lease: “For all
purposes of this lease the parties agree that the rentable square foot area of
(a) Suite 2200 in the Building shall be deemed to be 7,285 rentable square feet
and (b) Suite 2203 shall be deemed to be 3,385 rentable square feet, in each
case irrespective of any disparity between such figure and any actual
measurement of such area.”

(G) Use of New 22nd Floor Space

Tenant shall use the New 22nd Floor Space solely as general, executive and
administrative offices for the conduct of Tenant’s business in accordance with
the provisions of Article 1 of the Original Lease.

(H) Electricity to the New 22nd Floor Space

From the New 22nd Floor Space Commencement Date through and including the New
Expiration Date, electricity to the New 22nd Floor Space shall be provided on a
submetering basis in accordance with the terms and conditions of Article 3 of
the Original Lease. Landlord covenants that one (1) or more submeters to measure
consumption of electricity in the New 22nd Floor Space will be operational on or
before the New 22nd Floor Space Commencement Date. From and after the New 22nd
Floor Space Commencement Date, Landlord shall provide to the New 22nd Floor
Space an average connected load of 6 watts per useable square foot (exclusive of
electricity provided to support the air conditioning equipment servicing the New
22nd Floor Space).

(I) Landlord’s New 22nd Floor Space Contribution

Landlord shall provide Tenant an allowance of up to $640,200.00 to defray the
cost of work to be performed by Tenant in the New 22nd Floor Space prior to
Tenant’s initial occupancy thereof (such work, “Tenant’s New 22nd Floor Space
Installation Work”). Such sum (“Landlord’s New 22nd Floor Space Contribution”)
shall be payable (as hereinafter provided) against requisitions therefor
accompanied by (i) the certification of Tenant’s architect that the work
described on such requisition has been completed in good and workmanlike fashion
substantially in accordance with the plans and specifications theretofore
approved by Landlord, (ii) a list specifying in reasonable detail the work
performed for which such requisition is being submitted and the

 

-6-



--------------------------------------------------------------------------------

portion of the amount of such requisition allocated to each such item of work
and (iii) waivers of mechanics liens for all work for which such installment of
Landlord’s New 22nd Floor Space Contribution has been requisitioned, from each
contractor, sub-contractor, vendor and supplier of labor and material for whom
such installment of Landlord’s New 22nd Floor Space Contribution is being
requisitioned. Each such installment of Landlord’s New 22nd Floor Space
Contribution shall be subject to a retainage amount equal to ten (10%) percent
(as reflected in the formula for payment set forth in the penultimate sentence
of this paragraph) and the amount of such retainage shall be paid to Tenant
within thirty (30) days following completion of Tenant’s New 22nd Floor Space
Installation Work and delivery to Landlord of documents referred to in
(i) through (iii) above in this paragraph (including valid waivers of lien from
each such contractor, sub-contractor, vendor and supplier of labor and material,
representing that all payments due to each of them have been made and no new
sums will be due and owing in connection with work theretofore contracted) and
such certificates of occupancy or use, permits and sign-offs from governmental
agencies as may be required in connection with Tenant’s New 22nd Floor Space
Installation Work. In the event Tenant is prohibited from obtaining its final
sign-offs from governmental agencies as a result of any matter affecting the
Building (other than any matter arising as a result of an act or omission of
Tenant, its employees, agents or contractors), the retainage shall be released
to Tenant within sixty (60) days of submission of items (i) - (iii) above
excluding the requisite governmental sign-offs which cannot be obtained solely
due to such other matters (i.e., those matters (not resulting from the acts or
omissions of Tenant, its employees, agents or contractors) which prevent Tenant
from obtaining final sign-offs from governmental authorities). However, the
foregoing shall not relieve Tenant of its obligation to obtain such final
sign-offs within thirty (30) days after such other matters prohibiting such
final sign-offs have been resolved. Payments on account of Landlord’s New 22nd
Floor Space Phase I Contribution shall not be payable more frequently than
monthly. Each such installment of Landlord’s New 22nd Floor Space Contribution
(other than payment of the retainage amount after final completion of Tenant’s
New 22nd Floor Space Installation Work) shall be equal to the difference between
(x) the product which results from multiplying (i) the Landlord’s New 22nd Floor
Space Contribution by (ii) .9 by (iii) the percentage of Tenant’s New 22nd Floor
Space Installation Work completed to the date of Tenant’s requisition for
payment as certified to Landlord by Tenant’s architect and (y) all prior
payments on account of Landlord’s New 22nd Floor Space Contribution. No portion
of Landlord’s New 22nd Floor Space Contribution shall be applied by Tenant
against expenses for furniture, office equipment or other personal property
provided, however, up to $64,020.00 of Landlord’s New 22nd Floor Space
Contribution may be used by Tenant for “soft” costs incurred by Tenant which are
attributable to Tenant’s New 22nd Floor Space Installation Work (e.g., the costs
of Tenant’s architect, engineer and expediter and permit and filing fees) but
not the cost of Tenant’s IT cabling. Landlord hereby agrees that no portion of
Tenant’s New 22nd Floor Space Installation Work is required to be removed on the
Expiration Date or the sooner termination of the Lease, as modified hereby
provided, however, notwithstanding the foregoing, Tenant, at Tenant’s sole cost
and expense shall, upon the expiration or sooner termination of the Lease, as
modified hereby, remove from the New 22nd Floor Space any Specialty Alterations
(as such term is defined in the Original Lease) that Landlord designates for
removal at the time Landlord grants its consent thereto and, in such event,
Tenant shall repair any damage to the Building resulting therefrom, such
obligation of Tenant to survive the expiration or sooner termination of the
Lease, as modified hereby.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in the Lease, as modified
hereby, Landlord shall provide Tenant with an aggregate of thirty-six (36) hours
of overtime freight elevator service in connection with Tenant’s New 22nd Floor
Space Phase I Installation Work and Tenant’s initial move in to the New 22nd
Floor Space at no charge to Tenant provided, however, that Tenant avails itself
thereof in blocks of four (4) hours each.

(J) Additional New 22nd Floor Space Concessions

(i) Provided that (1) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the New 22nd Floor Space HVAC
Work (as defined below) and (2) Landlord receives the items set forth in
(b) below, Tenant shall be entitled to be reimbursed by Landlord for the amount
of the costs of the New 22nd Floor Space HVAC Work (i.e., including the fees of
architects, engineers, expediters or consultants or any permits or license fees
which may not exceed $13,337.50), subject to a maximum reimbursement from
Landlord herefor of $133,375.00. The payment required to be made by Landlord
under this subparagraph (i) shall be made by Landlord within thirty (30) days
after Tenant fully complies with its obligations under this subparagraph (i).

(ii) Within thirty (30) days after completion of the New 22nd Floor Space HVAC
Work, Tenant shall deliver to Landlord (1) general releases and waivers of lien
from all contractors, subcontractors and materialmen involved in the performance
of the New 22nd Floor Space HVAC Work and the materials furnished in connection
therewith, (2) paid receipts evidencing the “hard costs” and “soft costs”
incurred by Tenant in performing the New 22nd Floor Space HVAC Work and (3) a
certificate from Tenant’s independent architect certifying that (A) in his
opinion the New 22nd Floor Space HVAC Work has been performed in a good and
workerlike manner and completed not materially at variance with the final
detailed plans and specifications for such New 22nd Floor Space HVAC Work as
approved by Landlord and (B) all contractors, subcontractors and materialmen
have been paid for the New 22nd Floor Space HVAC Work and materials furnished
through such date.

(iii) For purposes hereof, the “New 22nd Floor Space HVAC Work” shall mean the
purchase and installation of air handlers as needed to supply air conditioning
to the New 22nd Floor Space for normal occupancy, including supplying electrical
power, connecting Tenant’s HVAC unit to such electrical power supply,
installation of outside air intake duct work and stub for connection to Tenant’s
distribution system.

(K) Unless and until Tenant occupies the entire twenty-second (22nd) floor in
the Building (at which time Tenant shall be solely responsible therefor at
Tenant’s sole cost and expense), Landlord shall be responsible for the
maintenance, repair and cleaning of the restrooms located on the twenty-second
(22nd) floor in the Building throughout the term of the Lease, as modified
hereby.

(L) If Tenant elects to, and does, install one (1) or more water-cooled air
conditioning units on the twenty-second (22nd) floor of the Building, then from
and after the completion of such work, Landlord shall make available to Tenant,
at no cost to Tenant, condenser water to the twenty-second (22nd) floor of the
Building to properly operate the equipment installed

 

-8-



--------------------------------------------------------------------------------

by Tenant thereon, all such condenser water to be generated by a winterized
cooling tower and related equipment previously installed by Landlord upon the
Building’s common areas. The capacity of condenser water to be provided by
Landlord to the portions of the twenty-second (22nd) floor will be equal to
fifty-six (56) tons multiplied by a fraction, the numerator of which is the
rentable square footage of the portion of the twenty-second (22nd) floor then
being leased by Tenant and which is not then being serviced by air-cooled air
conditioning equipment and the denominator of which is the rentable square
footage of the entire twenty-second (22nd) floor. Such condenser water will be
(A) delivered to the twenty-second (22nd) floor of the Building at the rate of 3
gallons per minute (gpm) per connected ton of A/C Equipment, at a maximum of 85
degree entering water temperature and 95 degree leaving water temperature for
each A/C Unit located on the 22nd floor and a minimum of not less than 59
degrees and (B) made available to Tenant on the following days and at the
following times: Mondays through Fridays from 8:00 a.m. – 6:00 p.m. and on
Saturdays from 8:00 a.m. – 1:00 p.m. (excluding holidays in all instances).
Notwithstanding the foregoing, Landlord will provide condenser water to the 22nd
floor other than during the hours set forth in the preceding sentence provided
that Tenant shall give notice to Landlord prior to 3:00 P.M. in the case of
after hours service on weekdays and prior to 1:00 P.M. on Fridays in the case of
after hours service on weekends. In such event, Tenant shall pay to Landlord, as
additional rent on demand, a charge of $80.00 for each hour (or portion thereof)
that Tenant avails itself of such condenser water, subject to periodic
adjustments as reasonably determined by Landlord. Notwithstanding the foregoing,
if Tenant installs air-cooled (not water-cooled) air-conditioning units on the
twenty-second (22nd) floor in the Building then Landlord shall have no further
obligation to make available the condenser water contemplated above with respect
to such twenty-second (22nd) floor provided, however, if at a later time during
the term of the Lease, as modified hereby, Tenant installs one (1) or more
water-cooled air conditioning units on the twenty-second (22nd) floor, then at
Tenant’s request Landlord will provide adequate condenser water for such units
provided further, however, Landlord has adequate condenser water capacity
available for such purposes.

(M) Tenant acknowledges that it has been advised by Landlord that the MER closet
located in Suite 2203 houses not only an HVAC unit serving Suite 2203 but also
another HVAC unit which serves Suite 2204 (such other HVAC unit, the “Other
Unit), which is occupied by another tenant (the “Other Tenant”). Tenant agrees
to provide the Other Tenant, or any future occupant of Suite 2204, with access
to the MER closet located in Suite 2203 for purposes of accessing the Other
Unit, it being agreed that any such access shall be provided only upon
reasonable prior notice and with a Building representative accompanying the
Other Tenant or the then occupant of Suite 2204. Any damage to Suite 2203, any
other portion of the Building or to the HVAC unit serving Suite 2203 caused by
the Other Tenant or by any such future occupant of Suite 2204 or any contractor,
employee or agent of either shall be repaired by Landlord, at Landlord’s sole
cost and expense and Landlord hereby agrees to indemnify and hold Tenant
harmless with respect to the same.

(N) It is expressly acknowledged and agreed that Tenant shall not be liable for
any damage to the Other Unit unless the same is caused by the willful misconduct
of Tenant, its employees, agents or contractors. In no event shall Tenant be
responsible for providing security to the MER closet. Tenant shall have no
obligation to notify Landlord, the Other Tenant or future occupant of Suite 2204
of any issue with the Other Unit. Landlord represents that electricity consumed
by the Other Unit is measured by a separate submeter which is the responsibility
of the Other Tenant or future occupant of Suite 2204.

 

-9-



--------------------------------------------------------------------------------

4. 23rd Floor

(A) Term for the 23rd Floor

(i) Tenant hereby leases the 23rd Floor for the term commencing on the 23rd
Floor Commencement Date (as such term is defined below) and expiring on the New
Expiration Date, unless sooner terminated pursuant to any provision hereof or by
law.

The “23rd Floor Commencement Date” shall be the date upon which both
(i) Landlord’s 23rd Floor Work (as defined below) shall be substantially
completed and (ii) Landlord shall deliver possession of the 23rd Floor to
Tenant. Landlord shall provide Tenant with no less than thirty (30) days prior
written notice of the anticipated 23rd Floor Commencement Date. Tenant shall,
within fifteen (15) days of request therefor by Landlord, execute, acknowledge
and deliver to Landlord an instrument in form reasonably satisfactory to
Landlord confirming the 23rd Floor Commencement Date provided, however, Tenant’s
failure to execute, acknowledge and deliver such instrument shall not affect the
determination of the 23rd Floor Commencement Date. The taking of occupancy or
possession of the whole or any portion of the 23rd Floor by Tenant shall be
conclusive evidence that (a) Tenant accepts the same in “as is” condition as of
the date of such possession or occupancy except for latent defects, and (b) the
23rd Floor was in good and satisfactory condition as of such date, except for
latent defects.

Landlord represent that the last scheduled expiration date for the leases
currently in effect for all or portions of the 23rd Floor is October 31, 2015.
If other than as a result of a Tenant Delay (defined below) or events of force
majeure (which, for purposes hereof, shall include, but is not limited to, one
(1) or more of the existing tenants of the 23rd Floor holding over (without
Landlord’s consent thereto) with respect thereto), the 23rd Floor Commencement
Date shall not occur on or before (a) April 30, 2016, then Landlord shall
provide to Tenant an additional credit against fixed annual rent for the 23
Floor only equal to one (1) day of per diem fixed annual rent for the 23rd Floor
only for each day after April 30, 2016 (but prior to August 1, 2016) that the
23rd Floor Commencement Date shall not have occurred and (b) July 31, 2016, then
Landlord shall provide to Tenant an additional credit against fixed annual rent
for the 23rd Floor only equal to two (2) days of per diem fixed annual rent for
the 23rd Floor only for each day after July 31, 2016 that the 23rd Floor
Commencement Date shall not have occurred.

If Landlord fails to cause the 23rd Floor Commencement Date to occur on or prior
to April 30, 2016 and such failure is due to (a) the holding over or retention
of possession by any tenant or occupant on the 23rd Floor, and/or (b) any other
reason outside of Landlord’s control, then (x) Landlord shall not be subject to
any liability for failure to give possession on such date, (y) Tenant waives the
right to rescind its lease of the then existing premises leased by Tenant under
the Lease, as modified hereby or to recover any damages that may result from the
failure of Landlord to deliver possession of the 23rd Floor and agrees that the
provisions of this subparagraph shall constitute an “express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law,
and (z) Landlord shall promptly institute and thereafter diligently

 

-10-



--------------------------------------------------------------------------------

prosecute holdover or other appropriate proceedings (or settle the same under a
settlement stipulation providing for the occupant to vacate the 23rd Floor, or
the applicable portion thereof, on a date which Landlord reasonably believes is
a date earlier than the date on which Landlord would obtain possession of the
23rd Floor, or the applicable portion thereof, if Landlord were to continue to
diligently prosecute such holdover or other appropriate proceeding) against any
occupant of the 23rd Floor.

Tenant covenants and agrees that if permission is given to Tenant to enter into
possession of all or any portion of the 23rd Floor prior to the 23rd Floor
Commencement Date, then Tenant shall pay all charges for water, sewage disposal,
overtime heating, overtime cooling, electricity, lighting and any other
utilities attributable to the 23rd Floor which are payable by Tenant hereunder
from the date upon which the 23rd Floor is delivered to Tenant. Any such charges
which may be paid by Landlord shall be reimbursed to Landlord by Tenant within
fifteen (15) days of rendition of a bill therefor. In addition, from such date
of delivery through and including the 23rd Floor Commencement Date, Tenant shall
perform all of its obligations hereunder (other than the obligation to pay fixed
annual rent) including, without limitation, its indemnity and insurance
obligations.

From and after the 23rd Floor Commencement Date through and including the New
Expiration Date, Tenant shall occupy the 23rd Floor. From and after the 23rd
Floor Commencement Date, the terms “demised premises” or “premises” as used in
the Lease, as modified hereby, shall include the 23rd Floor. Tenant’s use and
occupancy of such demised premises from and after the 23rd Floor Commencement
Date hereof shall be on all of the terms and conditions of the Lease, as
modified hereby (including the fixed annual rent and additional rent, as same is
modified herein and as same has been and in the future may be adjusted in
accordance with the provisions of the Lease, as modified hereby).

(B) Condition of the 23rd Floor

(i) Tenant acknowledges that it has made or been given the opportunity to make a
thorough examination and inspection of the 23rd Floor. Tenant agrees that it is
entering into this Agreement without any representations or warranties by
Landlord, its employees, agents, representatives or servants or any other person
as to the condition of the 23rd Floor or the appurtenances thereof or any
improvements therein or thereon, or any other matters pertinent thereto except
as expressly provided in this Agreement. Tenant agrees to accept the 23rd Floor
in “as is” condition at the time possession is given to Tenant, subject to
latent defects communicated by Tenant to Landlord within ninety (90) days from
the 23rd Floor Commencement Date, without requiring any alterations,
improvements, repairs or decorations to be made by Landlord or at Landlord’s
expense; provided, however, Landlord shall perform, at Landlord’s sole cost and
expense, the following work in and to the 23rd Floor (such work, “Landlord’s
23rd Floor Work”): (a) demolish and demise the 23rd Floor and deliver the 23rd
Floor to Tenant in broom clean condition, (b) flash patch the floors in the 23rd
Floor where reasonably determined by Landlord to be necessary, (c) provide
Building standard connection points at the Building’s Data Gathering Panel to
enable Tenant to tie-in to the Building’s Class-E system Tenant’s speakers,
strobe lights and smoke detectors, (d) provide a sprinkler rig connection point
to enable Tenant to tap-in to the Building’s sprinkler infrastructure,
(e) install fire-proofing and fire-stopping wherever required by

 

-11-



--------------------------------------------------------------------------------

applicable code, (f) deliver the existing radiators in working order; (g) supply
and install new Building standard radiator covers; and (h) install
self-contained control valves for each radiator in the 23rd Floor space to
provide individual comfort control. In addition to Landlord’s 23rd Floor Work,
but not as a component thereof (i.e., the 23rd Floor Commencement Date shall not
be conditioned upon the occurrence thereof), Landlord shall deliver to Tenant an
ACP-5 certificate promptly following Landlord’s receipt of Tenant’s initial
alteration plans for the 23rd Floor. Landlord shall also provide all building
systems, including without limitation, heating and sprinkler systems, servicing
the 23rd Floor in working order on the 23rd Floor Commencement Date, as and to
the extent provided to the Original Space in the Original Lease. The restrooms
on the 23rd Floor shall be delivered in working order and condition.

(ii) The taking of occupancy or possession of the whole or any portion of the
23rd Floor by Tenant shall be conclusive evidence that (a) Tenant accepts the
same in “as is” condition as of the date of such possession or occupancy subject
to latent defects communicated by Tenant to Landlord within ninety (90) days
from the 23rd Floor Commencement Date and (b) the 23rd Floor was in good and
satisfactory condition as of such date, subject to latent defects communicated
by Tenant to Landlord within ninety (90) days from the 23rd Floor Commencement
Date.

(iii) Landlord shall be required to perform only Landlord’s 23rd Floor Work in
the 23rd Floor; provided, however, that Landlord shall have the right to make
any changes thereto which are required by any governmental department or bureau
having jurisdiction over the 23rd Floor provided Landlord has given prior
written notice to Tenant of any material changes. Landlord’s 23rd Floor Work
shall be deemed to have been substantially completed even though there shall not
then have been completed minor details or adjustments the non-completion of
which shall not interfere (other than to a de minimis extent) with the
commencement of Tenant’s work to ready the space for its occupancy and Tenant’s
ability to conduct its business in the 23rd Floor (“23rd Floor Punchlist
Items”). Notwithstanding the foregoing, if the 23rd Floor Work has not been
substantially completed as a result of a Tenant Delay (defined below), then the
23rd Floor Work will be deemed to have been substantially completed as of the
date the 23rd Floor Work would have been substantially completed but for such
Tenant Delay. For purposes hereof, the term “Tenant Delay” shall mean any delay
caused by the acts or omissions of Tenant, its employees, agents or contractors.
Landlord shall use its commercially reasonable efforts to complete any 23rd
Floor Punchlist Items in a manner to minimize any interference with the
performance of Tenant’s work to ready the 23rd Floor for its initial occupancy,
provided, however in no event will Landlord be obligated to perform any such
work on an overtime or premium pay basis.

(C) Fixed Annual Rent for the 23rd Floor

From and after the 23rd Floor Commencement Date through and including the New
Expiration Date, Tenant shall pay to Landlord for the 23rd Floor only, without
notice, demand, reduction or set-off, fixed annual rent in the following
amounts: (i) for the period from the 23rd Floor Commencement Date through and
including the day immediately preceding the five (5) year and ten (10) month
anniversary of the 23rd Floor Commencement Date, the amount of $1,432,970.00 per
annum, such amount to be paid in consecutive equal monthly installments of
$119,414.17 on the first day of each calendar month during such period and
(ii) for the period from

 

-12-



--------------------------------------------------------------------------------

the five (5) year and ten (10) month anniversary of the 23rd Floor Commencement
Date through and including the New Expiration Date, the amount of $1,563,240.00
per annum, such amount to be paid in consecutive equal monthly installments of
$130,270.00 on the first day of each calendar month during such period. If the
23rd Floor Commencement Date is a day other than the first day of a calendar
month, then the fixed rent for the month in which the 23rd Floor Commencement
Date occurs shall be pro-rated to reflect the actual number of days in such
month in which the term for the 23rd Floor occurs.

For so long as Tenant is not in default, beyond any applicable grace or cure
period, of any term of the Lease or this Agreement, Tenant shall receive a rent
credit against fixed annual rent for the 23rd Floor only in the amount of
$1,194,141.67, which credit shall be applied, until exhausted, against the first
monthly installments of fixed annual rent payable hereunder for the 23rd Floor
only. If the term of the Lease, as modified hereby, is terminated prior to its
stated expiration date as a result of Tenant’s default, then, in addition to all
other damages, rights and remedies provided in the Lease or this Agreement and
provided by law for Landlord, Landlord shall be entitled to the return of the
total amount of such rent credit theretofore enjoyed by Tenant, which sum shall
be deemed additional rent due and owing prior to the termination of the term of
the Lease, as modified hereby. The obligation of Tenant to pay such additional
rent to Landlord shall survive the termination of the term of the Lease, as
modified hereby. Anything in this paragraph to the contrary notwithstanding,
Tenant shall continue to be responsible for paying all additional rent and
electric charges under the Lease, as modified hereby, for the Original Space and
hereunder for the other New Additional Spaces (except as may be otherwise
provided herein) without any credit, set off, deduction or reduction by reason
of this paragraph.

Notwithstanding anything to the contrary contained herein, the fixed annual rent
and any additional rent for the 23rd Floor as set forth in the Lease, as
modified hereby, is in addition to all fixed annual rent and additional rent
payable by Tenant with respect to the Original Space and the other New
Additional Spaces.

(D) Operating Expense Escalations for the 23rd Floor

From and after the 23rd Floor Commencement Date through and including the New
Expiration Date, Tenant shall continue to pay operating expenses escalations in
accordance with Article 2.D of the Lease; provided, however, from and after the
23rd Floor Commencement Date, with respect to the 23rd Floor only, (i) the term
“Base Year” as set forth in Article 2.D(ii)(a) shall mean the calendar year
2016; (ii) the term “The Percentage” as set forth in Article 2.D(ii)(b) shall
mean 3.41 percent (3.41%); and (iii) the term “comparative year” as set forth in
Article 2.D(ii)(c) shall mean each calendar year commencing on or after
January 1, 2017, in which occurs any part of the term of the Lease, as modified
hereby. Notwithstanding the foregoing, in no event shall Tenant be obligated to
pay operating expense escalations for the 23rd Floor only for the first ten
(10) months following the 23rd Floor Commencement Date.

(E) Tax Escalations for the 23rd Floor

From and after the 23rd Floor Commencement Date through and including the New
Expiration Date, Tenant shall continue to pay tax escalations in accordance with
Article 2.E of

 

-13-



--------------------------------------------------------------------------------

the Lease; provided, however, from and after the 23rd Floor Commencement Date,
with respect to the 23rd Floor only, (i) the term “base year taxes” as set forth
in Article 2.E(ii)(b) shall mean the average of (1) the real estate taxes
payable with respect to the Building Project for the 2015/2016 tax year,
determined by applying the applicable tax rate to the base tax year assessment
for such tax year and (2) the real estate taxes payable with respect to the
Building Project for the 2016/2017 tax year, determined by applying the
applicable tax rate to the base tax year assessment for such tax year; (ii) the
term “base tax year” as set forth in Article 2.E(ii)(c) shall mean the 2016
calendar year; (iii) the term “comparative year” as set forth in Article
2.E(ii)(e) shall mean the 2017 calendar year and each subsequent period of
twelve (12) months all or a portion of which occurs during the term of the
Lease, as modified hereby; and (iv) the term “The Percentage” as set forth in
Article 2.E(ii)(h) shall mean 3.41 (3.41%) percent. Notwithstanding the
foregoing, in no event shall Tenant be obligated to pay tax escalations for the
23rd Floor only for the first ten (10) months following the 23rd Floor
Commencement Date.

(F) Square Footage of the 23rd Floor

From the 23rd Floor Commencement Date through and including the New Expiration
Date, the following sentence, with respect to the 23rd Floor only, shall be
added to the end of the last full paragraph which is below the heading of
“WITNESSETH” on the first page of the Original Lease: “For all purposes of this
lease the parties agree that the rentable square foot area of the entire
twenty-third (23rd) floor in the Building shall be deemed to be 26,054 rentable
square feet irrespective of any disparity between such figure and any actual
measurement of such area.”

(G) Use of 23rd Floor

Tenant shall use the 23rd Floor solely as general, executive and administrative
offices for the conduct of Tenant’s business in accordance with the provisions
of Article 1 of the Original Lease.

(H) Electricity to the 23rd Floor

From the 23rd Floor Commencement Date through and including the New Expiration
Date, electricity to the 23rd Floor shall be provided on a submetering basis in
accordance with the terms and conditions of Article 3 of the Original Lease. If
the 23rd Floor is not presently submetered, Landlord shall install prior to the
23rd Floor Commencement Date, at Landlord’s cost and expense, one (1) or more
submeters to measure electricity consumption on the 23rd Floor. From and after
the 23rd Floor Commencement Date, Landlord shall provide to the 23rd Floor an
average connected load of 6 watts per useable square foot (exclusive of
electricity provided to support the air conditioning equipment servicing the
23rd Floor).

(I) Landlord’s 23rd Floor Contribution

Landlord shall provide Tenant an allowance of up to $1,563,240.00 to defray the
cost of work to be performed by Tenant in the 23rd Floor prior to Tenant’s
initial occupancy thereof (such work, “Tenant’s 23rd Floor Installation Work”).
Such sum (“Landlord’s 23rd Floor Contribution”) shall be payable (as hereinafter
provided) against requisitions therefor accompanied

 

-14-



--------------------------------------------------------------------------------

by (i) the certification of Tenant’s architect that the work described on such
requisition has been completed in good and workmanlike fashion substantially in
accordance with the plans and specifications theretofore approved by Landlord,
(ii) a list specifying in reasonable detail the work performed for which such
requisition is being submitted and the portion of the amount of such requisition
allocated to each such item of work and (iii) waivers of mechanics liens for all
work for which such installment of Landlord’s 23rd Floor Contribution has been
requisitioned, from each contractor, sub-contractor, vendor and supplier of
labor and material for whom such installment of Landlord’s 23rd Floor
Contribution is being requisitioned. Each such installment of Landlord’s 23rd
Floor Contribution shall be subject to a retainage amount equal to ten
(10%) percent (as reflected in the formula for payment set forth in the
penultimate sentence of this paragraph) and the amount of such retainage shall
be paid to Tenant within thirty (30) days following final completion of Tenant’s
23rd Floor Installation Work and delivery to Landlord of documents referred to
in (i) through (iii) of this paragraph (including valid waivers of lien from
each such contractor, sub-contractor, vendor and supplier of labor and material,
representing that all payments due to each of them have been made and no new
sums will be due and owing in connection with work theretofore contracted) and
such certificates of occupancy or use, permits and sign-offs from governmental
agencies as may be required in connection with Tenant’s 23rd Floor Installation
Work. In the event Tenant is prohibited from obtaining its final sign-offs from
governmental agencies as a result of any matter affecting the Building (other
than any matter arising as a result of an act or omission of Tenant, its
employees, agents or contractors) the retainage shall be released to Tenant
within sixty (60) days of submission of items (i) - (iii) above excluding the
requisite governmental sign-offs which cannot be obtained due to such other
matters (i.e., those matters (not resulting from the acts or omissions of
Tenant, its employees, agents or contractors) which prevent Tenant from
obtaining final sign-offs from governmental authorities). However, the foregoing
shall not relieve Tenant of its obligation to obtain such final sign-offs within
thirty (30) days after such other matters prohibiting such final sign-offs have
been resolved. Payments on account of Landlord’s 23rd Floor Contribution shall
not be payable more frequently than monthly. Each such installment of Landlord’s
23rd Floor Contribution (other than payment of the retainage amount after final
completion of Tenant’s 23rd Floor Installation Work) shall be equal to the
difference between (x) the product which results from multiplying (i) the
Landlord’s 23rd Floor Contribution by (ii) .9 by (iii) the percentage of
Tenant’s 23rd Floor Installation Work completed to the date of Tenant’s
requisition for payment as certified to Landlord by Tenant’s architect and
(y) all prior payments on account of Landlord’s 23rd Floor Contribution. If it
shall appear to Landlord in the exercise of its reasonable judgment that at any
time the remaining portion of Landlord’s 23rd Floor Contribution shall not be
sufficient to complete Tenant’s 23rd Floor Installation Work, then prior to
making any further payments on account of Landlord’s 23rd Floor Contribution,
Landlord may require Tenant to (and Tenant shall) deposit with Landlord a sum
(as Landlord shall determine in the exercise of its reasonable judgment) which
together with the balance of Landlord’s 23rd Floor Contribution, shall be
sufficient to complete all such Tenant’s 23rd Floor Installation Work. No
portion of Landlord’s 23rd Floor Contribution shall be applied by Tenant against
expenses for furniture, office equipment or other personal property provided,
however, up to $156,324.00 of Landlord’s 23rd Floor Contribution may be used by
Tenant for “soft” costs incurred by Tenant which are attributable to Tenant’s
23rd Floor Installation Work (e.g., the costs of Tenant’s architect, engineer
and expediter and permit and filing fees) including, without limitation, the
cost of Tenant’s IT cabling. Landlord hereby agrees that no portion of Tenant’s
23rd Floor Installation Work shall be required to be removed on the New
Expiration Date

 

-15-



--------------------------------------------------------------------------------

or the sooner termination of the Lease, as modified hereby provided, however,
notwithstanding the foregoing, Tenant, at Tenant’s sole cost and expense shall,
upon the expiration or sooner termination of the Lease, as modified hereby,
remove from the 23rd Floor any Specialty Alterations (as such term is defined in
the Original Lease) that Landlord designates for removal at the time Landlord
grants its consent thereto and, in such event, Tenant shall repair any damage to
the Building resulting therefrom, such obligation of Tenant to survive the
expiration or sooner termination of the Lease, as modified hereby.

Notwithstanding anything to the contrary set forth in the Lease, as modified
hereby, Landlord shall provide Tenant with an aggregate of sixty (60) hours of
overtime freight elevator service in connection with Tenant’s 23rd Floor
Installation Work and Tenant’s initial move in to the 23rd Floor at no charge to
Tenant provided, however, that Tenant avails itself thereof in blocks of four
(4) hours each.

(J) Additional 23rd Floor HVAC Concession

(i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the 23rd Floor HVAC Work (as
defined below) and (b) Landlord receives the items set forth in (ii) below,
Tenant shall be entitled to be reimbursed by Landlord for the amount of the
costs of the 23rd Floor HVAC Work, subject to a maximum reimbursement from
Landlord therefor of $325,675.00. In no event shall the costs associated with
the fees of architects, engineers, expediters or consultants or any permits or
license fees or other similar “soft costs” incurred in connection with the 23rd
Floor HVAC Work comprise more than ten (10%) percent of the total cost of the
23rd Floor HVAC Work. The payment required to be made by Landlord hereunder
shall be made by Landlord within thirty (30) days after Tenant fully complies
with its obligations under this Paragraph (J).

(ii) Within thirty (30) days after completion of the 23rd Floor HVAC Work,
Tenant shall deliver to Landlord (a) general releases and waivers of lien from
all contractors, subcontractors and materialmen involved in the performance of
the 23rd Floor HVAC Work and the materials furnished in connection therewith,
(b) paid receipts evidencing the “hard costs” and “soft costs” incurred by
Tenant in performing the 23rd Floor HVAC Work and (c) a certificate from
Tenant’s independent architect certifying that (1) in his opinion the 23rd Floor
HVAC Work has been performed in a good and workerlike manner and completed not
materially at variance with the final detailed plans and specifications for such
23rd Floor HVAC Work as approved by Landlord and (2) all contractors,
subcontractors and materialmen have been paid for the 23rd Floor HVAC Work and
materials furnished through such date.

(iii) For purposes hereof, the “23rd Floor HVAC Work” shall mean the purchase
and installation of air handlers as needed to supply air conditioning to the
23rd Floor for normal occupancy, including supplying electrical power,
connecting Tenant’s HVAC unit to such electrical power supply, installation of
outside air intake duct work and stub for connection to Tenant’s distribution
system.

(iv) From and after the completion of the 23rd Floor HVAC Work, Landlord shall
make available to Tenant, at no cost to Tenant, condenser water to the 23rd
Floor to

 

-16-



--------------------------------------------------------------------------------

properly operate the equipment installed as part of the 23rd Floor HVAC Work,
all such condenser water to be generated by a winterized cooling tower and
related equipment previously installed by Landlord upon the Building’s common
areas. The capacity of condenser water to be provided by Landlord to the 23rd
Floor will be adequate to support fifty-six (56) tons of air conditioning. Such
condenser water will be (a) delivered to the 23rd Floor at the rate of 3 gallons
per minute (gpm) per connected ton of A/C Equipment, at a maximum of 85 degree
entering water temperature and 95 degree leaving water temperature for each A/C
Unit located on the 23rd Floor and a minimum of not less than 59 degrees and
(b) made available to Tenant on the following days and at the following times:
Mondays through Fridays from 8:00 a.m. – 6:00 p.m. and on Saturdays from 8:00
a.m. – 1:00 p.m. (excluding holidays in all instances). Notwithstanding the
foregoing, Landlord will provide condenser water to the 23rd Floor other than
during the hours set forth in the preceding sentence provided that Tenant shall
give notice to Landlord prior to 3:00 P.M. in the case of after hours service on
weekdays and prior to 1:00 P.M. on Fridays in the case of after hours service on
weekends. In such event, Tenant shall pay to Landlord, as additional rent on
demand, a charge of $80.00 for each hour (or portion thereof) that Tenant avails
itself of such condenser water, subject to periodic adjustments as reasonably
determined by Landlord. Notwithstanding the foregoing, if Tenant installs
air-cooled (not water-cooled) air-conditioning units on the 23rd Floor then
Landlord shall have no further obligation to make available the condenser water
contemplated above with respect to such 23rd Floor provided, however, if at a
later time during the term of the Lease, as modified hereby, Tenant installs one
(1) or more water-cooled air conditioning units on the 23rd Floor, then at
Tenant’s request Landlord will provide adequate condenser water for such units
provided further, however, Landlord has adequate condenser water capacity for
such purposes.

(K) Additional 23rd Floor Bathroom Concession

(i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the 23rd Floor Bathroom Work
(as defined below) and (b) Landlord receives the items set forth in (ii) below,
Tenant shall be entitled to be reimbursed by Landlord for the amount of the
costs of the 23rd Floor Bathroom Work (i.e., including the fees of architects,
engineers, expediters or consultants or any permits or license fees which may
not exceed $5,000.00), subject to a maximum reimbursement from Landlord therefor
of $50,000.00. The payment required to be made by Landlord under this
subparagraph (K) shall be made by Landlord within thirty (30) days after Tenant
fully complies with its obligations under this subparagraph (K).

(ii) Within thirty (30) days after completion of the 23rd Floor Bathroom Work,
Tenant shall deliver to Landlord (a) general releases and waivers of lien from
all contractors, subcontractors and materialmen involved in the performance of
the 23rd Floor Bathroom Work and the materials furnished in connection
therewith, (b) paid receipts evidencing the “hard costs” and “soft costs”
incurred by Tenant in performing the 23rd Floor Bathroom Work and (c) a
certificate from Tenant’s independent architect certifying that (1) in his
opinion the 23rd Floor Bathroom Work has been performed in a good and workerlike
manner and completed not materially at variance with the final detailed plans
and specifications for such 23rd Floor Bathroom Work as approved by Landlord and
(2) all contractors, subcontractors and materialmen have been paid for the 23rd
Floor Bathroom Work and materials furnished through such date.

 

-17-



--------------------------------------------------------------------------------

(iii) For purposes hereof, the “23rd Floor Bathroom Work” shall mean the
renovation or modification of the existing bathroom on the 23rd Floor in order
to, among other things, satisfy ADA requirements, and/or if Tenant elects, the
installation of a unisex ADA-compliant bathroom along the north wall west of the
freight elevators (in a location similar to that in which bathrooms on the other
floors of the demised premises are located) on the twenty-third (23rd) floor in
the Building.

5. New 24th Floor Space

(A) Term for the New 24th Floor Space

Tenant hereby leases the New 24th Floor Space for the term commencing on the New
24th Floor Space Commencement Date (as such term is defined below) and expiring
on the New Expiration Date, unless sooner terminated pursuant to any provision
hereof or by law.

The “New 24th Floor Space Commencement Date” shall be the date upon which
(i) Landlord’s New 24th Floor Space Work (as defined below) shall be
substantially completed and (ii) Landlord shall deliver vacant possession of the
New 24th Floor Space to Tenant, which date shall not be sooner than the date
which is four (4) months nor later than the date which is six (6) months from
the date Landlord notifies Tenant that Landlord anticipates that it will be
delivering to Tenant the entire New 24th Floor Space in the condition such space
is required to be delivered by Landlord as set forth herein. Landlord shall
provide Tenant with not less than thirty (30) days written notice of the New
24th Floor Space Commencement Date. If other than as a result of a Tenant Delay
or events of force majeure (which, for purposes hereof, shall include, but is
not limited to, one (1) or more of the existing tenants in the New 24th Floor
Space holding over (without Landlord’s consent thereto) with respect thereto),
the New 24th Floor Space Commencement Date shall not occur on or before
(a) December 31, 2018, then Landlord shall provide to Tenant an additional
credit against fixed annual rent for the New 24th Floor Space only equal to one
(1) day of per diem fixed annual rent for the New 24th Floor Space only for each
day after December 31, 2018 (but prior to April 1, 2019) that the New 24th Floor
Space Commencement Date shall not have occurred and (b) March 31, 2019, then
Landlord shall provide to Tenant an additional credit against fixed annual rent
for the New 24th Floor Space only equal to two (2) days of per diem fixed annual
rent for the New 24th Floor Space only for each day after March 31, 2019 that
the New 24th Floor Space Commencement Date shall not have occurred. Tenant
shall, within fifteen (15) days of request therefor by Landlord, execute,
acknowledge and deliver to Landlord an instrument in form reasonably
satisfactory to Landlord confirming the New 24th Floor Space Commencement Date
provided, however, Tenant’s failure to execute, acknowledge and deliver such
instrument shall not affect the determination of the New 24th Floor Space
Commencement Date. The taking of occupancy or possession of the whole or any
portion of the New 24th Floor Space by Tenant shall be conclusive evidence that
(a) Tenant accepts the same in “as is” condition as of the date of such
possession or occupancy except for latent defects and (b) the New 24th Floor
Space was in good and satisfactory condition as of such date except for latent
defects.

If Landlord fails to cause the New 24th Floor Space Commencement Date to occur
on or prior to December 31, 2018 and such failure is due to (a) the holding over
or retention of possession by any tenant or occupant on the New 24th Floor
Space, and/or (b) any other reason

 

-18-



--------------------------------------------------------------------------------

outside of Landlord’s control, then (x) Landlord shall not be subject to any
liability for failure to give possession on such date, (y) Tenant waives the
right to rescind its lease of the then existing premises leased by Tenant under
the Lease, as modified hereby or to recover any damages that may result from the
failure of Landlord to deliver possession of the New 24th Floor Space and agrees
that the provisions of this subparagraph shall constitute an “express provision
to the contrary” within the meaning of Section 223-a of the New York Real
Property Law, and (z) Landlord shall promptly institute and thereafter
diligently prosecute holdover or other appropriate proceedings (or settle the
same under a settlement stipulation providing for the occupant to vacate the New
24th Floor Space, or the applicable portion thereof, on a date which Landlord
reasonably believes is a date earlier than the date on which Landlord would
obtain possession of the New 24th Floor Space, or the applicable portion
thereof, if Landlord were to continue to diligently prosecute such holdover or
other appropriate proceeding) against any occupant of the New 24th Floor Space.

Tenant covenants and agrees that if permission is given to Tenant to enter into
possession of all or any portion of the New 24th Floor Space prior to the New
24th Floor Space Commencement Date, then Tenant shall pay all charges for water,
sewage disposal, overtime heating, overtime cooling, electricity, lighting and
any other utilities attributable to the New 24th Floor Space which are payable
by Tenant hereunder from the date upon which the New 24th Floor Space is
delivered to Tenant. Any such charges which may be paid by Landlord shall be
reimbursed to Landlord by Tenant within fifteen (15) days of rendition of a bill
therefor. In addition, from such date of delivery through and including the New
24th Floor Space Commencement Date, Tenant shall perform all of its obligations
hereunder (other than the obligation to pay fixed annual rent) including,
without limitation, its indemnity and insurance obligations.

From and after the New 24th Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall occupy the New 24th Floor Space. From and
after the New 24th Floor Space Commencement Date, the terms “demised premises”
or “premises” as used in the Lease, as modified hereby, shall include the New
24th Floor Space. Tenant’s use and occupancy of such demised premises from and
after the New 24th Floor Commencement Date hereof shall be on all of the terms
and conditions of the Lease, as modified hereby (including the fixed annual rent
and additional rent, as same is modified herein and as same has been and in the
future may be adjusted in accordance with the provisions of the Lease, as
modified hereby).

(B) Condition of the New 24th Floor Space

(i) Tenant acknowledges that it has made or been given the opportunity to make a
thorough examination and inspection of the New 24th Floor Space. Tenant agrees
that it is entering into this Agreement without any representations or
warranties by Landlord, its employees, agents, representatives or servants or
any other person as to the condition of the New 24th Floor Space or the
appurtenances thereof or any improvements therein or thereon, or any other
matters pertinent thereto except as expressly provided in this Agreement. Tenant
agrees to accept the New 24th Floor Space in “as is” condition at the time
possession is given to Tenant, subject to latent defects communicated by Tenant
to Landlord within ninety (90) days from the New 24th Floor Space Commencement
Date, without requiring any alterations, improvements, repairs or decorations to
be made by Landlord or at Landlord’s expense provided, however, Landlord shall
perform, at Landlord’s sole cost and expense, the following work in and to the
New 24th Floor Space (such

 

-19-



--------------------------------------------------------------------------------

work, “Landlord’s New 24th Floor Space Work”): (a) demolish and demise the New
24th Floor Space and deliver the New 24th Floor Space to Tenant in broom clean
condition, (b) flash patch the floors in the New 24th Floor Space where
reasonably determined by Landlord to be necessary, (c) provide Building standard
connection points at the Building’s Data Gathering Panel to enable Tenant to
tie-in to the Building’s Class-E system Tenant’s speakers, strobe lights and
smoke detectors, (d) provide a sprinkler rig connection point to enable Tenant
to tap-in to the Building’s sprinkler infrastructure, (e) install fire-proofing
and fire-stopping wherever required by applicable code, (f) deliver the existing
radiators in working order; (g) supply and install new Building standard
radiator covers; and (h) install self-contained control valves for each radiator
in the New 24th Floor Space to provide individual comfort control. In addition
to Landlord’s New 24th Floor Space Work, but not as a component thereof (i.e.,
the New 24th Floor Space shall not be conditioned upon the occurrence thereof),
Landlord shall deliver to Tenant an ACP-5 certificate promptly following
Landlord’s receipt of Tenant’s initial alteration plans for the New 24th Floor
Space. Landlord shall also provide all building systems, including without
limitation, heating and sprinkler systems, servicing the New 24th Floor Space in
working order on the New 24th Floor Space Commencement Date, as and to the
extent provided to the Original Space in the Original Lease.

(ii) The taking of occupancy or possession of the whole or any portion of the
New 24th Floor Space by Tenant shall be conclusive evidence that (a) Tenant
accepts the same in “as is” condition as of the date of such possession or
occupancy subject to latent defects communicated by Tenant to Landlord within
ninety (90) days from the New 24th Floor Space Commencement Date and (b) the New
24th Floor Space was in good and satisfactory condition as of such date, subject
to latent defects communicated by Tenant to Landlord within ninety (90) days
from the New 24th Floor Space Commencement Date.

(iii) Landlord shall be required to perform only Landlord’s New 24th Floor Space
Work in the 24th Floor Space prior to Tenant’s initial occupancy thereof
provided, however, that Landlord shall have the right to make any changes
thereto which are required by any governmental department or bureau having
jurisdiction over the New 24th Floor Space provided Landlord has given prior
written notice to Tenant of any material changes. Landlord’s New 24th Floor
Space Work shall be deemed to have been substantially completed even though
there shall not then have been completed minor details or adjustments the
non-completion of which shall not interfere (other than to a de minimis extent)
with the commencement of Tenant’s work to ready the space for its occupancy and
Tenant’s ability to conduct its business in the New 24th Floor Space (“New 24th
Floor Space Punchlist Items”). Notwithstanding the foregoing, if the New 24th
Floor Space Work has not been substantially completed as a result of a Tenant
Delay (defined below), then the New 24th Floor Space Work will be deemed to have
been substantially completed as of the date the New 24th Floor Space Work would
have been substantially completed but for such Tenant Delay. For purposes
hereof, the term “Tenant Delay” shall mean any delay caused by the acts or
omissions of Tenant, its employees, agents or contractors. Landlord shall use
its commercially reasonable efforts to complete any New 24th Floor Space
Punchlist Items in a manner to minimize any interference with the performance of
Tenant’s work to ready the New 24th Floor Space for its initial occupancy
provided, however, in no event will Landlord be obligated to perform any such
work on an overtime or premium pay basis. Notwithstanding the foregoing,
Landlord shall also provide all building systems, including without limitation,
heating and sprinkler systems, servicing the New 24th Floor Space in working
order on the New 24th Floor Space Commencement Date, as and to the

 

-20-



--------------------------------------------------------------------------------

extent provided to the Original Space in the Original Lease. In the event there
is any ACM located in the New 24th Floor Space which, pursuant to applicable
law, must be abated, Landlord shall abate such ACM at Landlord’s sole cost and
expense. The restrooms on the 24th Floor shall be delivered in working order and
condition.

(C) Fixed Annual Rent for the New 24th Floor Space

From and after the New 24th Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall pay to Landlord for the New 24th Floor
Space only, without notice, demand, reduction or set-off, fixed annual rent in
the following amounts: (i) for the period from the New 24th Floor Space
Commencement Date through and including the day immediately preceding the five
(5) year and ten (10) month anniversary of the 23rd Floor Commencement Date, the
amount of $410,960.00 per annum, such amount to be paid in consecutive equal
monthly installments of $34,246.67 on the first day of each calendar month
during such period and (ii) for the period from the five (5) year and ten
(10) month anniversary of the 23rd Floor Commencement Date through and including
the New Expiration Date, the amount of $448,320.00 per annum, such amount to be
paid in consecutive equal monthly installments of $37,360.00 on the first day of
each calendar month during such period.

For so long as Tenant is not in default, beyond any applicable grace or cure
period, of any term of the Lease or this Agreement, Tenant shall receive a rent
credit against fixed annual rent for the New 24th Floor Space only in the amount
of $342,466.67, which credit shall be applied, until exhausted, against the
first monthly installments of fixed annual rent payable hereunder for the New
24th Floor Space only. If the term of the Lease, as modified hereby, is
terminated prior to its stated expiration date as a result of Tenant’s default,
then, in addition to all other damages, rights and remedies provided in the
Lease or this Agreement and provided by law for Landlord, Landlord shall be
entitled to the return of the total amount of such rent credit theretofore
enjoyed by Tenant, which sum shall be deemed additional rent due and owing prior
to the termination of the term of the Lease, as modified hereby. The obligation
of Tenant to pay such additional rent to Landlord shall survive the termination
of the term of the Lease, as modified hereby. Anything in this paragraph to the
contrary notwithstanding, Tenant shall continue to be responsible for paying all
additional rent and electric charges hereunder for the Original Space and the
other New Additional Spaces (except as may be otherwise provided herein) without
any credit, set off, deduction or reduction by reason of this paragraph.

Notwithstanding anything to the contrary contained herein, the fixed annual rent
and any additional rent for the New 24th Floor Space as set forth in the Lease,
as modified hereby, is in addition to all fixed annual rent and additional rent
payable by Tenant with respect to the Original Space and the other New
Additional Spaces.

(D) Operating Expense Escalations for the New 24th Floor Space

From and after the New 24th Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall continue to pay operating expenses
escalations in accordance with Article 2.D of the Lease; provided, however, from
and after the New 24th Floor Space Commencement Date, with respect to the New
24th Floor Space only, (i) the term “Base

 

-21-



--------------------------------------------------------------------------------

Year” as set forth in Article 2.D(ii)(a) shall mean the calendar year 2016;
(ii) the term “The Percentage” as set forth in Article 2.D(ii)(b) shall mean .98
percent (.98%); and (iii) the term “comparative year” as set forth in Article
2.D(ii)(c) shall mean each calendar year commencing on or after January 1, 2017,
in which occurs any part of the term of the Lease, as modified hereby.
Notwithstanding the foregoing, in no event shall Tenant be obligated to pay
operating expense escalations for the New 24th Floor Space only for the first
ten (10) months following the New 24th Floor Space Commencement Date.

(E) Tax Escalations for the New 24th Floor Space

From and after the New 24th Floor Space Commencement Date through and including
the New Expiration Date, Tenant shall continue to pay tax escalations in
accordance with Article 2.E of the Lease; provided, however, from and after the
New 24th Floor Space Commencement Date, with respect to the New 24th Floor Space
only, (i) the term “base year taxes” as set forth in Article 2.E(ii)(b) shall
mean the average of (1) the real estate taxes payable with respect to the
Building Project for the 2015/2016 tax year, determined by applying the
applicable tax rate to the base tax year assessment for such tax year and
(2) the real estate taxes payable with respect to the Building Project for the
2016/2017 tax year, determined by applying the applicable tax rate to the base
tax year assessment for such tax year; (ii) the term “base tax year” as set
forth in Article 2.E(ii)(c) shall mean the 2016 calendar year; (iii) the term
“comparative year” as set forth in Article 2.E(ii)(e) shall mean the 2017
calendar year and each subsequent period of twelve (12) months all or a portion
of which occurs during the term of the Lease, as modified hereby; and (iv) the
term “The Percentage” as set forth in Article 2.E(ii)(h) shall mean .98 (.98%)
percent. Notwithstanding the foregoing, in no event shall Tenant be obligated to
pay tax escalations for the New 24th Floor Space only for the first ten
(10) months following the New 24th Floor Space Commencement Date.

(F) Square Footage of the New 24th Floor Space

From the New 24th Floor Space Commencement Date through and including the New
Expiration Date, the following sentence, with respect to the New 24th Floor
Space only, shall be added to the end of the last full paragraph which is below
the heading of “WITNESSETH” on the first page of the Lease: “For all purposes of
this lease the parties agree that the rentable square foot area of (a) Suite
2403 in the Building shall be deemed to be 2,508 rentable square feet, (b) Suite
2404 shall be deemed to be 2,425 rentable square feet and (c) Suite 2405B shall
be deemed to be 2,539 rentable square feet, in each case irrespective of any
disparity between such figure and any actual measurement of such area.”

(G) Use of New 24th Floor Space

Tenant shall use the New 24th Floor Space solely as general, executive and
administrative offices for the conduct of Tenant’s business in accordance with
the provisions of Article 1 of the Original Lease.

 

-22-



--------------------------------------------------------------------------------

(H) Electricity to the New 24th Floor Space

From the New 24th Floor Space Commencement Date through and including the New
Expiration Date, electricity to the New 24th Floor Space shall be provided on a
submetering basis in accordance with the terms and conditions of Article 3 of
the Original Lease. If the New 24th Floor Space is not presently submetered,
Landlord shall install prior to the New 24th Floor Space Commencement Date, at
Landlord’s cost and expense, one (1) or more submeters to measure electricity
consumption in the New 24th Floor Space. From and after the New 24th Space
Commencement Date, Landlord shall provide to the New 24th Floor Space an average
connected load of 6 watts per useable square foot (exclusive of electricity
provided to support the air conditioning equipment servicing the New 24th Floor
Space).

(I) Landlord’s New 24th Floor Space Contribution

Landlord shall provide Tenant an allowance of up to $448,320.00 to defray the
cost of work to be performed by Tenant in the New 24th Floor Space prior to
Tenant’s initial occupancy thereof (such work, “Tenant’s New 24th Floor Space
Installation Work”). Such sum (“Landlord’s New 24th Floor Space Contribution”)
shall be payable (as hereinafter provided) against requisitions therefor
accompanied by (i) the certification of Tenant’s architect that the work
described on such requisition has been completed in good and workmanlike fashion
substantially in accordance with the plans and specifications theretofore
approved by Landlord, (ii) a list specifying in reasonable detail the work
performed for which such requisition is being submitted and the portion of the
amount of such requisition allocated to each such item of work and (iii) waivers
of mechanics liens for all work for which such installment of Landlord’s New
24th Floor Space Contribution has been requisitioned, from each contractor,
sub-contractor, vendor and supplier of labor and material for whom such
installment of Landlord’s New 24th Floor Space Contribution is being
requisitioned. Each such installment of Landlord’s New 24th Floor Space
Contribution shall be subject to a retainage amount equal to ten (10%) percent
(as reflected in the formula for payment set forth in the penultimate sentence
of this paragraph) and the amount of such retainage shall be paid to Tenant upon
final completion of Tenant’s New 24th Floor Space Installation Work and delivery
to Landlord of documents referred to in (i) through (iii) above in this
paragraph (including valid waivers of lien from each such contractor,
sub-contractor, vendor and supplier of labor and material, representing that all
payments due to each of them have been made and no new sums will be due and
owing in connection with work theretofore contracted) and such certificates of
occupancy or use, permits and sign-offs from governmental agencies as may be
required in connection with Tenant’s New 24th Floor Space Installation Work.
Payments on account of Landlord’s New 24th Floor Space Contribution shall not be
payable more frequently than monthly. Each such installment of Landlord’s New
24th Floor Space Contribution (other than payment of the retainage amount after
final completion of Tenant’s New 24th Floor Space Installation Work) shall be
equal to the difference between (x) the product which results from multiplying
(i) the Landlord’s New 24th Floor Space Contribution by (ii) .9 by (iii) the
percentage of Tenant’s New 24th Floor Space Installation Work completed to the
date of Tenant’s requisition for payment as certified to Landlord by Tenant’s
architect and (y) all prior payments on account of Landlord’s New 24th Floor
Space Contribution. If it shall appear to Landlord in the exercise of its
reasonable judgment that at any time the remaining portion of Landlord’s New
24th Floor Space Contribution shall not be sufficient to complete Tenant’s New
24th Floor Space Installation Work, then prior to making any further payments on

 

-23-



--------------------------------------------------------------------------------

account of Landlord’s New 24th Floor Space Contribution, Landlord may require
Tenant to (and Tenant shall) deposit with Landlord a sum (as Landlord shall
determine in the exercise of its reasonable judgment) which together with the
balance of Landlord’s New 24th Floor Space Contribution, shall be sufficient to
complete all such Tenant’s New 24th Floor Space Installation Work. No portion of
Landlord’s New 24th Floor Space Contribution shall be applied by Tenant against
expenses for furniture, office equipment or other personal property provided,
however, up to $44,832.00 of Landlord’s New 24th Floor Space Contribution may be
used by Tenant for “soft” costs incurred by Tenant which are attributable to
Tenant’s New 24th Floor Space Installation Work (e.g., the costs of Tenant’s
architect, engineer and expediter and permit and filing fees) including, without
limitation, the cost of Tenant’s IT cabling. Landlord hereby agrees that no
portion of Tenant’s New 24th Floor Space Installation Work shall be required to
be removed on the New Expiration Date or the sooner termination of the Lease, as
modified hereby provided, however, notwithstanding the foregoing, Tenant, at
Tenant’s sole cost and expense shall, upon the expiration or sooner termination
of the Lease, as modified hereby, remove from the New 24th Floor Space any
Specialty Alterations (as such term is defined in the Original Lease) that
Landlord designates for removal at the time Landlord grants its consent thereto
and, in such event, Tenant shall repair any damage to the Building resulting
therefrom, such obligation of Tenant to survive the expiration or sooner
termination of the Lease, as modified hereby.

Notwithstanding anything to the contrary set forth in the Lease, as modified
hereby, Landlord shall provide Tenant with an aggregate of thirty-six (36) hours
of overtime freight elevator service in connection with Tenant’s New 24th Floor
Space Installation Work and Tenant’s initial move in to the New 24th Floor Space
at no charge to Tenant provided, however, that Tenant avails itself thereof in
blocks of four (4) hours each.

(J) Additional New 24th Floor Space Concession

(i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the New 24th Floor Space HVAC
Work (as defined below) and (b) Landlord receives the items set forth in
(ii) below, Tenant shall be entitled to be reimbursed by Landlord for the amount
of the “hard” costs of the New 24th Floor Space HVAC Work (i.e., not including
the fees of architects, engineers, expediters or consultants or any permits or
license fees), subject to a maximum reimbursement from Landlord therefor of
$93,400.00. The payment required to be made by Landlord under this subparagraph
(i) shall be made by Landlord within thirty (30) days after Tenant fully
complies with its obligations under this subparagraph (J).

(ii) Within thirty (30) days after completion of the New 24th Floor Space HVAC
Work, Tenant shall deliver to Landlord (a) general releases and waivers of lien
from all contractors, subcontractors and materialmen involved in the performance
of the New 24th Floor Space HVAC Work and the materials furnished in connection
therewith, (b) paid receipts evidencing the “hard costs” incurred by Tenant in
performing the New 24th Floor Space HVAC Work and (c) a certificate from
Tenant’s independent architect certifying that (1) in his opinion the New 24th
Floor Space HVAC Work has been performed in a good and workerlike manner and
completed in accordance with the final detailed plans and specifications for
such New 24th Floor Space HVAC Work as approved by Landlord and (2) all
contractors, subcontractors and materialmen have been paid for the New 24th
Floor Space HVAC Work and materials furnished through such date.

 

-24-



--------------------------------------------------------------------------------

(iii) For purposes hereof, the “New 24th Floor Space HVAC Work” shall mean the
purchase and installation of air handlers as needed to supply air conditioning
to the New 24th Floor Space for normal occupancy, including supplying electrical
power, connecting Tenant’s HVAC unit to such electrical power supply,
installation of outside air intake duct work and stub for connection to Tenant’s
distribution system. Notwithstanding the foregoing, if the “hard” costs of the
New 24th Floor Space HVAC Work is less than the maximum contribution to which
Tenant would otherwise be entitled pursuant to subparagraph (i) above and, as a
result thereof, such contribution has not been fully exhausted following payment
in full of such “hard” costs of the New 24th Floor Space HVAC Work, then Tenant
may request that the balance of such contribution be applied toward the “hard”
costs of the HVAC work previously performed and paid for by Tenant (i.e., to the
extent paid for by Tenant out of its own funds, not out of Landlord’s
contribution with respect thereto) in the 2400/2406/2405A Space and, provided
that Tenant delivers to Landlord the items set forth in subparagraph (ii) above
with respect to such “hard” costs so paid for by Tenant in connection with the
HVAC work in the 2400/2406/2405A Space, Landlord shall pay to Tenant the
remaining portion of the contribution contemplated in subparagraph (i) above (or
so much thereof as Tenant evidences to Landlord that Tenant paid for such work).

(iv) Notwithstanding the foregoing provisions of this subparagraph (J), Tenant,
if it so elects by written notice to Landlord, may elect to include all (but not
less than all) of the reimbursement amount contemplated in subparagraph
(i) above (i.e., $93,400.00) in Landlord’s New 24th Floor Space Contribution
and, if Tenant so elects, (a) such amount shall be added to Landlord’s New 24th
Floor Space Contribution (in which case the provisions of this subparagraph
(J) shall be rendered null and void) and the provisions of subparagraph I above
shall apply thereto and (b) the permitted “soft” cost component thereof shall be
increased by an amount equal to $9,340.00.

(K) Landlord acknowledges it is Tenant’s intention to combine the New 24th Floor
Space with the balance of the 24th floor in the Building leased by Tenant
pursuant to the First Amendment, subject to Landlord’s review of Tenant’s plans
therefor, which approval shall not be unreasonably withheld or delayed and
Tenant’s compliance with the other applicable provisions of the Lease, as
modified hereby. Landlord agrees that Tenant may remove any nonstructural walls
separating the New 24th Floor Space from the remainder of the 24th floor in the
Building and close any entrances which Tenant may desire. Notwithstanding
anything to the contrary set forth herein or in the Lease, Tenant shall have no
obligation to restore any such demising walls or entrances upon the expiration
or sooner termination of the term of the Lease, as modified hereby.

6. Right Of First Offer Re: Suite 2202

(A) For purposes of this Paragraph 6, the term “2202 First Offer Space” shall
mean all of Suite 2202 in the Building (“Suite 2202”) (as indicated by
cross-hatching on Exhibit A-1 annexed hereto).

(B) Provided (i) Tenant is not in monetary or material non-monetary default
under the terms and conditions of the Lease, as modified hereby, beyond
applicable periods of notice and grace as of both the date of the giving of the
2202 Acceptance Notice and the 2202 First Offer Space Inclusion Date (as such
terms are herein defined), and (ii) Tenant (or an assignee pursuant to an
assignment which, pursuant to the provisions of the Lease, as modified hereby,
did not require

 

-25-



--------------------------------------------------------------------------------

Landlord’s prior written consent thereto) is in physical occupancy of not less
than 80% of the entire demised premises, Tenant shall have the right to include
the 2202 First Offer Space in the demised premises when and if it shall become
available for leasing by Landlord during the term hereof. Any attempt to
exercise the first offer right provided herein under any one or more of such
circumstances shall be null and void. Landlord represents to Tenant that the
leases of the existing tenants of Suite 2202 expire December 31, 2018 and that
there are no rights of extension set forth in said tenants’ leases or elsewhere.
Landlord shall not renew or extend the term of the leases for the existing
tenants of Suite 2202 provided, however, notwithstanding anything to the
contrary contained in this Paragraph 6, the rights of Tenant as set forth in
this Paragraph 6 are expressly subject and subordinate to the rights of other
tenants in the Building to lease Suite 2202. Landlord agrees that it shall not,
following the date hereof, grant any other rights to lease Suite 2202 unless the
same is subordinate to the rights of Tenant herein. Tenant hereby agrees that
any offer to Tenant of the 2202 First Offer Space shall be only for the entire
2202 First Offer Space, Tenant specifically agreeing that Tenant’s lease of the
2202 First Offer Space must be as to all (but not less than all) of the space
comprising the 2202 First Offer Space.

(C) (i) Such first offer shall be made by Tenant to Landlord by written notice
(hereinafter called “Tenant’s 2202 Acceptance Notice”) pursuant to which Tenant
agrees to lease the 2202 First Offer Space on the terms set forth in this
Paragraph 6, which Tenant’s 2202 Acceptance Notice shall be received by Landlord
no later than December 31, 2017, time being of the essence. Upon Landlord’s
receipt of Tenant’s 2202 Acceptance Notice, Landlord shall notify Tenant in
writing of the date the 2202 First Offer Space is expected by Landlord to become
available for leasing by Tenant (the “2202 First Offer Space Scheduled
Commencement Date”), which 2202 First Offer Space Scheduled Commencement Date
shall not be more than sixty (60) days following the date Landlord obtains
vacant possession of the 2202 First Offer Space. The expiration date of the term
with respect to the 2202 First Offer Space will be the New Expiration Date (as
the same may be extended pursuant to the provisions of the Lease, as modified
hereby). Subject to the terms hereof, if Tenant timely delivers to Landlord
Tenant’s 2202 Acceptance Notice, time being of the essence, then the parties
hereto shall be immediately bound thereby and shall promptly execute and deliver
a written amendment to the Lease, as modified hereby, reasonably satisfactory to
both Landlord and Tenant, so that the 2202 First Offer Space shall be added to
and included in the demised premises for the period (i) commencing on the date
(the “2202 First Offer Space Inclusion Date”) which is the earlier to occur of
(y) the date on which Tenant shall take exclusive possession of the 2202 First
Offer Space for purposes of construction or the conduct of business and (z) the
2202 First Offer Space Scheduled Commencement Date for the 2202 First Offer
Space provided the 2202 First Offer Space is vacant and broom clean and
otherwise in the condition required by this Paragraph and (ii) ending on the New
Expiration Date of the Lease, as modified hereby (as the same may be extended
pursuant to the provisions of the Lease, as modified hereby).

(ii) Notwithstanding the provisions of subparagraph (i) above, if Landlord
obtains, or reasonably believes it will obtain, vacant possession of the 2202
First Offer Space prior to December 31, 2018, Landlord will notify Tenant
thereof in writing and Tenant, if it so elects shall, within thirty (30) days
from receipt of such notice from Landlord, time being of the essence, deliver to
Landlord Tenant’s 2202 Acceptance Notice agreeing to lease the 2202 First Offer
Space on the terms set forth in this Paragraph 6 (including, but not limited to,
the provisions set forth in subparagraph (i) above with respect to the 2202
First Offer Space Scheduled Commencement Date),

 

-26-



--------------------------------------------------------------------------------

and if Tenant so timely elects then the parties hereto shall be immediately
bound thereby and shall promptly execute and deliver a written amendment to the
Lease, as modified hereby, on the terms contemplated in this Paragraph 6.

(iii) The inclusion of the 2202 First Offer Space shall be upon all of the terms
and conditions of the Lease, as modified hereby, except as otherwise stated in
this Paragraph, and upon such additional terms and conditions as are set forth
in this Paragraph.

(D) As of the 2202 First Offer Space Inclusion Date, the Lease, as modified
hereby, and Tenant’s obligations under the Lease, as modified hereby, will be
modified to reflect the changes set forth in subparagraph (G) below. The
additional security deposit required for the 2202 First Offer Space shall be
reasonably agreed to between Landlord and Tenant prior to the 2202 First Offer
Space Scheduled Commencement Date.

(E) Tenant shall accept the 2202 First Offer Space in its “as is” condition and
state of repair existing as of the date of the 2202 First Offer Space Inclusion
Date with respect thereto, subject to latent defects, and Landlord shall not be
required to perform any work, supply any materials or incur any expense
(including the granting of any allowance to Tenant with respect thereto) to
prepare such 2202 First Offer Space for Tenant’s occupancy, nor shall Tenant be
entitled to a credit against fixed annual rent or any other rent concession with
respect to the 2202 First Offer Space. The foregoing factors shall be taken into
account when determining the FMR. Notwithstanding the foregoing, Landlord shall
deliver the 2202 First Offer Space to Tenant vacant, broom clean and free of all
tenancies and occupants with all building systems servicing the 2202 First Offer
Space in working order.

(F) The initial fixed annual rent for the 2202 First Offer Space shall be the
FMR of the 2202 First Offer Space as of the 2202 First Offer Space Inclusion
Date. The FMR shall be determined in accordance with the procedures set forth in
Article 52 of the Original Lease. Such initial fixed annual rent shall be
subject to escalations as otherwise provided in the Lease, as modified hereby,
including, but not limited to, operating expenses and real estate tax
escalations (as modified by subparagraph (G) below), at the same time and in the
same manner as applicable to the balance of the demised premises and such
factors shall be considered when determining FMR.

(G) Tenant shall pay to Landlord additional rent with respect to the 2202 First
Offer Space from and after the 2202 First Offer Space Inclusion Date in
accordance with all of the terms and conditions of the Lease, as modified
hereby, except that:

(i) the term “The Percentage” provided for in Articles 2D(ii)(b) and 2E(ii)(h)
shall mean 1.39%;

(ii) the term “Base Year” provided for in Article 2D(ii)(a) shall mean the
calendar year in which the 2202 First Offer Space Inclusion Date occurs;

(iii) in Article 2E(ii), the term: (a) “base year taxes” shall mean the real
estate taxes payable with respect to the Building, any improvements related
thereto and the land on which the Building or such other improvements are
situated for the tax year in which the 2202 First

 

-27-



--------------------------------------------------------------------------------

Offer Space Inclusion Date occurs multiplied by applying the applicable tax rate
to the base year tax assessment for such tax year; (b) “base tax year” shall
mean the tax year in which the 2202 First Offer Space Inclusion Date occurs; and
(c) “base tax year assessment” shall mean the taxable assessed value (giving
effect to any abatement, exemption or credit) of the Building, other
improvements related thereto and the land on which the Building is situated for
the applicable tax year; and

(iv) for all purposes of the Lease, as modified hereby, the parties agree that
the rentable square foot area of the 2202 First Offer Space shall be deemed to
be 10,653 rentable square feet, irrespective of any disparity between such
figure and any actual measurement of such area.

(H) Any work performed by Tenant in the 2202 First Offer Space shall be subject
to the terms, conditions and provisions of the Lease, as modified hereby. All
alterations permitted to be made to the 2202 First Offer Space shall be at
Tenant’s sole cost and expense, and Landlord shall have no responsibility
therefor.

(I) Effective as of the 2202 First Offer Space Inclusion Date, through and
including the New Expiration Date, electricity to the 2202 First Offer Space
shall be provided on a submetering basis in accordance with the terms and
conditions of Article 3 of the Original Lease. Landlord shall provide an average
connected load of 6 watts per useable square foot (exclusive of electricity
provided to support the air conditioning equipment installed to service the 22nd
Floor) to the 2202 First Offer Space.

(J) Once Tenant has delivered Tenant’s 2202 Acceptance Notice, Landlord shall
use commercially reasonable efforts to deliver possession of the 2202 First
Offer Space to Tenant on or prior to the 2202 First Offer Space Scheduled
Commencement Date. If Landlord fails to cause the 2202 First Offer Space
Inclusion Date to occur on or prior to the 2202 First Offer Space Scheduled
Commencement Date and such failure is due to (a) the unauthorized holding over
or retention of possession by any tenant or occupant in the 2202 First Offer
Space, and/or (b) any other reason outside of Landlord’s control, then
(x) Landlord shall not be subject to any liability for failure to give
possession on such date, (y) Tenant waives the right to rescind its lease of the
then existing premises leased by Tenant under the Lease, as modified hereby or
to recover any damages that may result from the failure of Landlord to deliver
possession of the 2202 First Offer Space and agrees that the provisions of this
subparagraph shall constitute an “express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law, and (z) Landlord
shall promptly institute and thereafter diligently prosecute holdover or other
appropriate proceedings (or settle the same under a settlement stipulation
providing for the occupant to vacate the 2202 First Offer Space on a date which
Landlord reasonably believes is a date earlier than the date on which Landlord
would obtain possession of the 2202 First Offer Space if Landlord were to
continue to diligently prosecute such holdover or other appropriate proceeding)
against any occupant of the 2202 First Offer Space. Notwithstanding the
foregoing, if other than as a result of a Tenant Delay or events of force
majeure (which, for purposes hereof, shall include, but is not limited to, one
(1) or more of the existing tenants of the 2202 First Offer Space holding over
(without Landlord’s consent thereto) with respect thereto), the 2202 First Offer
Space Inclusion Date shall not occur on or before (a) March 31, 2019, then
Landlord shall provide to Tenant an additional credit against fixed annual rent
for the

 

-28-



--------------------------------------------------------------------------------

2202 First Offer Space only equal to one (1) day of per diem fixed annual rent
for the 2202 First Offer Space only for each day after March 31, 2019 (but prior
to July 1, 2019) that the 2202 First Offer Space Inclusion Date shall not have
occurred and (b) June 30, 2019, then Landlord shall provide to Tenant an
additional credit against fixed annual rent for the 2202 First Offer Space only
equal to two (2) days of per diem fixed annual rent for the 2202 First Offer
Space only for each day after June 30, 2019 that the 2202 First Offer Space
Inclusion Date shall not have occurred.

(K) Subject to the provisions of this Paragraph 6 (including, but not limited
to, the superior rights of other tenants in the Building to lease the 2202 First
Offer Space), Tenant shall be given the first opportunity to lease the 2202
First Offer Space, in accordance with the terms of this Paragraph, provided,
however, that if Tenant does not elect to lease the 2202 First Offer Space, in
accordance with this Paragraph and within the applicable time period, time being
of the essence, then (i) Tenant shall have waived and relinquished its right to
lease the 2202 First Offer Space pursuant to this Paragraph, (ii) Landlord shall
at any time thereafter be entitled to lease the 2202 First Offer Space to others
at such rental and upon such terms and conditions as Landlord in its sole
discretion may desire, and (iii) Tenant, upon Landlord’s request, shall promptly
deliver to Landlord (and any other person or entity designated by Landlord) a
notice acknowledging that Tenant has forever waived and relinquished its right
to lease the 2202 First Offer Space.

(L) The first offer right set forth herein may not be severed from the Lease, as
modified hereby, or separately sold or transferred.

(M) Tenant acknowledges that Landlord has advised it that the 2202 First Offer
Space is presently serviced by one (1) or more air-cooled air-conditioning units
which are controlled by the occupant of such space.

7. Right Of First Offer Re: Suite 2204

(A) For purposes of this Paragraph 7, the term “2204 First Offer Space” shall
mean all of Suite 2204 in the Building (“Suite 2204”) (as indicated by
cross-hatching on Exhibit A-1 annexed hereto).

(B) Provided (i) Tenant is not in monetary or material non-monetary default
under the terms and conditions of the Lease, as modified hereby, beyond
applicable periods of notice and grace as of both the date of the giving of the
2204 Acceptance Notice and the 2204 First Offer Space Inclusion Date (as such
terms are herein defined), and (ii) Tenant (or an assignee pursuant to an
assignment which, pursuant to the provisions of the Lease, as modified hereby,
did not require Landlord’s prior written consent thereto) is in physical
occupancy of not less than 80% of the demised premises, Tenant shall have the
right to include the 2204 First Offer Space in the demised premises when and if
it shall become available for leasing by Landlord during the term hereof. Any
attempt to exercise the first offer right provided herein under any one or more
of such circumstances shall be null and void. Landlord represents to Tenant that
the lease for the existing tenant of Suite 2204 is scheduled to expire on
December 31, 2018 and that such tenant does not have any right to renew or
extend the term of its lease. Landlord shall not renew the lease for the
existing tenant of Suite 2204 provided, however, notwithstanding anything to the
contrary contained in this Paragraph 7, the rights of Tenant as set forth in
this Paragraph 7 are expressly subject and subordinate to the

 

-29-



--------------------------------------------------------------------------------

rights of other tenants in the Building to lease Suite 2204. Landlord agrees
that it shall not, following the date hereof, grant any other rights to lease
Suite 2204 unless the same is subordinate to the rights of Tenant herein. Tenant
hereby agrees that any offer to Tenant of the 2204 First Offer Space shall be
only for the entire 2204 First Offer Space, Tenant specifically agreeing that
Tenant’s lease of the 2204 First Offer Space must be as to all (but not less
than all) of the space comprising the 2204 First Offer Space.

(C) (i) Such first offer shall be made by Tenant to Landlord by written notice
(hereinafter called “Tenant’s 2204 Acceptance Notice”) pursuant to which Tenant
agrees to lease the 2204 First Offer Space on the terms set forth in this
Paragraph 7, which Tenant’s 2204 Acceptance Notice shall be received by Landlord
no later than December 31, 2017, time being of the essence. Upon Landlord’s
receipt of Tenant’s 2204 Acceptance Notice, Landlord shall notify Tenant in
writing of the date the 2204 First Offer Space is expected by Landlord to become
available for leasing by Tenant (the “2204 First Offer Space Scheduled
Commencement Date”), which 2204 First Offer Space Scheduled Commencement Date
shall not be more than sixty (60) days following the date Landlord obtains
vacant possession of the 2204 First Offer Space. The expiration date of the term
with respect to the 2204 First Offer Space will be the New Expiration Date (as
the same may be extended pursuant to the provisions of the Lease, as modified
hereby). Subject to the terms hereof, if Tenant timely delivers to Landlord
Tenant’s 2204 Acceptance Notice, time being of the essence, then the parties
hereto shall be immediately bound thereby and shall promptly execute and deliver
a written amendment to the Lease, as modified hereby, reasonably satisfactory to
both Landlord and Tenant, so that the 2204 First Offer Space shall be added to
and included in the demised premises for the period (i) commencing on the date
(the “2204 First Offer Space Inclusion Date”) which is the earlier to occur of
(y) the date on which Tenant shall take exclusive possession of the 2204 First
Offer Space for purposes of construction or the conduct of business and (z) the
2204 First Offer Space Scheduled Commencement Date for the 2204 First Offer
Space provided the 2204 First Offer Space is vacant and broom clean and
otherwise in the condition required by this Paragraph and (ii) ending on the New
Expiration Date of the Lease, as modified hereby (as the same may be extended
pursuant to the provisions of the Lease, as modified hereby).

(ii) Notwithstanding the provisions of subparagraph (i) above, if Landlord
obtains, or reasonably believes it will obtain, vacant possession of the 2204
First Offer Space prior to December 31, 2018, Landlord will notify Tenant
thereof in writing and Tenant, if it so elects shall, within thirty (30) days
from receipt of such notice from Landlord, time being of the essence, deliver to
Landlord Tenant’s 2204 Acceptance Notice agreeing to lease the 2204 First Offer
Space on the terms set forth in this Paragraph 7 (including, but not limited to,
the provisions set forth in subparagraph (i) above with respect to the 2204
First Offer Space Scheduled Commencement Date), and if Tenant so timely elects
then the parties hereto shall be immediately bound thereby and shall promptly
execute and deliver a written amendment to the Lease, as modified hereby, on the
terms contemplated in this Paragraph 7.

(iii) The inclusion of the 2204 First Offer Space shall be upon all of the terms
and conditions of the Lease, as modified hereby, except as otherwise stated in
this Paragraph, and upon such additional terms and conditions as are set forth
in this Paragraph.

 

-30-



--------------------------------------------------------------------------------

(D) As of the 2204 First Offer Space Inclusion Date, the Lease, as modified
hereby, and Tenant’s obligations under the Lease, as modified hereby, will be
modified to reflect the changes set forth in subparagraph (G) below. The
additional security deposit required for the 2204 First Offer Space shall be
reasonably agreed to between Landlord and Tenant prior to the 2204 First Offer
Space Scheduled Commencement Date.

(E) Tenant shall accept the 2204 First Offer Space in its “as is” condition and
state of repair existing as of the date of the 2204 First Offer Space Inclusion
Date with respect thereto, except for latent defects, and Landlord shall not be
required to perform any work, supply any materials or incur any expense
(including the granting of any allowance to Tenant with respect thereto) to
prepare such 2204 First Offer Space for Tenant’s occupancy, nor shall Tenant be
entitled to a credit against fixed annual rent or any other rent concession with
respect to the 2204 First Offer Space. The foregoing factors shall be taken into
account when determining the FMR. Notwithstanding the foregoing, Landlord shall
deliver the 2204 First Offer Space to Tenant vacant, broom clean and free of all
tenancies and occupants with all building systems servicing the 2204 First Offer
Space in working order.

(F) The initial fixed annual rent for the 2204 First Offer Space shall be the
FMR of the 2204 First Offer Space as of the 2204 First Offer Space Inclusion
Date. The FMR shall be determined in accordance with the procedures set forth in
Article 52 of the Original Lease. Such initial fixed annual rent shall be
subject to escalations as otherwise provided in the Lease, as modified hereby,
including, but not limited to, operating expenses and real estate tax
escalations (as modified by subparagraph (G) below), at the same time and in the
same manner as applicable to the balance of the demised premises and such
factors shall be considered when determining FMR.

(G) Tenant shall pay to Landlord additional rent with respect to the 2204 First
Offer Space from and after the 2204 First Offer Space Inclusion Date in
accordance with all of the terms and conditions of the Lease, as modified
hereby, except that:

(i) the term “The Percentage” provided for in Articles 2D(ii)(b) and 2E(ii)(h)
shall mean .42%;

(ii) the term “Base Year” provided for in Article 2D(ii)(a) shall mean the
calendar year in which the 2204 First Offer Space Inclusion Date occurs;

(iii) in Article 2E(ii), the term: (a) “base year taxes” shall mean the real
estate taxes payable with respect to the Building, any improvements related
thereto and the land on which the Building or such other improvements are
situated for the tax year in which the 2204 First Offer Space Inclusion Date
occurs multiplied by applying the applicable tax rate to the base year tax
assessment for such tax year; (b) “base tax year” shall mean the tax year in
which the 2204 First Offer Space Inclusion Date occurs; and (c) “base tax year
assessment” shall mean the taxable assessed value (giving effect to any
abatement, exemption or credit) of the Building, other improvements related
thereto and the land on which the Building is situated for the applicable tax
year; and

 

-31-



--------------------------------------------------------------------------------

(iv) for all purposes of the Lease, as modified hereby, the parties agree that
the rentable square foot area of the 2204 First Offer Space shall be deemed to
be 3,213 rentable square feet, irrespective of any disparity between such figure
and any actual measurement of such area.

(H) Any work performed by Tenant in the 2204 First Offer Space shall be subject
to the terms, conditions and provisions of the Lease, as modified hereby. All
alterations permitted to be made to the 2204 First Offer Space shall be at
Tenant’s sole cost and expense, and Landlord shall have no responsibility
therefor.

(I) Effective as of the 2204 First Offer Space Inclusion Date, through and
including the New Expiration Date, electricity to the 2204 First Offer Space
shall be provided on a submetering basis in accordance with the terms and
conditions of Article 3 of the Original Lease. Landlord shall provide an average
connected load of 6 watts per useable square foot (exclusive of electricity
provided to support the air conditioning equipment installed to service the 22nd
Floor) to the 2204 First Offer Space.

(J) Once Tenant has delivered the 2204 Acceptance Notice, Landlord shall use
commercially reasonable efforts to deliver possession of the 2204 First Offer
Space to Tenant on or prior to the 2204 First Offer Space Scheduled Commencement
Date. If Landlord fails to cause the 2204 First Offer Space Inclusion Date to
occur on or prior to the 2204 First Offer Space Scheduled Commencement Date and
such failure is due to (a) the unauthorized holding over or retention of
possession by any tenant or occupant in the 2204 First Offer Space, and/or
(b) any other reason outside of Landlord’s control, then (x) Landlord shall not
be subject to any liability for failure to give possession on such date,
(y) Tenant waives the right to rescind its lease of the then existing premises
leased by Tenant under the Lease, as modified hereby or to recover any damages
that may result from the failure of Landlord to deliver possession of the 2204
First Offer Space and agrees that the provisions of this subparagraph shall
constitute an “express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law, and (z) Landlord shall promptly
institute and thereafter diligently prosecute holdover or other appropriate
proceedings (or settle the same under a settlement stipulation providing for the
occupant to vacate the 2204 First Offer Space on a date which Landlord
reasonably believes is a date earlier than the date on which Landlord would
obtain possession of the 2204 First Offer Space if Landlord were to continue to
diligently prosecute such holdover or other appropriate proceeding) against any
occupant of the 2204 First Offer Space. Notwithstanding the foregoing, if other
than as a result of a Tenant Delay or events of force majeure (which, for
purposes hereof, shall include, but is not limited to, one (1) or more of the
existing tenants of the 2204 First Offer Space holding over (without Landlord’s
consent thereto) with respect thereto), the 2204 First Offer Space Inclusion
Date shall not occur on or before (a) March 31, 2019, then Landlord shall
provide to Tenant an additional credit against fixed annual rent for the 2204
First Offer Space only equal to one (1) day of per diem fixed annual rent for
the 2204 First Offer Space only for each day after March 31, 2019 (but prior to
July 1, 2019) that the 2204 First Offer Space Inclusion Date shall not have
occurred and (b) June 30, 2019, then Landlord shall provide to Tenant an
additional credit against fixed annual rent for the 2204 First Offer Space only
equal to two (2) days of per diem fixed annual rent for the 2204 First Offer
Space only for each day after June 30, 2019 that the 2204 First Offer Space
Inclusion Date shall not have occurred.

 

-32-



--------------------------------------------------------------------------------

(K) Subject to the provisions of this Paragraph 7 (including, but not limited
to, the superior rights of other tenants in the Building to lease the 2204 First
Offer Space), Tenant shall be given the first opportunity to lease the 2204
First Offer Space, in accordance with the terms of this Paragraph, provided,
however, that if Tenant does not elect to lease the 2204 First Offer Space, in
accordance with this Paragraph and within the applicable time period, time being
of the essence, then (i) Tenant shall have waived and relinquished its right to
lease the 2204 First Offer Space pursuant to this Paragraph, (ii) Landlord shall
at any time thereafter be entitled to lease the 2204 First Offer Space to others
at such rental and upon such terms and conditions as Landlord in its sole
discretion may desire, and (iii) Tenant, upon Landlord’s request, shall promptly
deliver to Landlord (and any other person or entity designated by Landlord) a
notice acknowledging that Tenant has forever waived and relinquished its right
to lease the 2204 First Offer Space.

(L) The first offer right set forth herein may not be severed from the Lease, as
modified hereby, or separately sold or transferred.

(M) Tenant acknowledges that Landlord has advised it that the 2204 First Offer
Space is presently serviced by one (1) or more air-cooled air-conditioning units
which are controlled by the occupant of such space.

8. Right of First Offer re: The Entire 26th Floor in the Building

Notwithstanding anything to the contrary set forth in this Paragraph 8 or the
Lease, as modified hereby, Tenant may elect to lease (a) the 26 First Offer
Space pursuant to this Paragraph 8 or (b) the 26/27 First Offer Space pursuant
to Paragraph 15 of the First Modification, whichever Tenant elects (if any).
Upon Tenant’s election to lease either the 26 First Offer Space pursuant to this
Paragraph 8 or the 26/27 First Offer Space pursuant to Paragraph 15 of the First
Modification, the Paragraph which Tenant has not elected to lease the operative
such space pursuant to shall be immediately rendered null and void.

(A) For purposes of this Paragraph 8, the term “26 First Offer Space” shall mean
all of floor 26 in the Building (as indicated by cross-hatching on Exhibit B
annexed hereto).

(B) Provided (i) Tenant is not in monetary or material non-monetary default
under the terms and conditions of the Lease, as modified hereby, beyond
applicable periods of notice and grace as of both the date of the giving of the
26 Acceptance Notice and the 26 First Offer Space Inclusion Date (as such terms
are herein defined), and (ii) Tenant (or an assignee pursuant to an assignment
which, pursuant to the provisions of the Lease, as modified hereby, did not
require Landlord’s prior written consent thereto) is in physical occupancy of
not less than 80% of the demised premises, Tenant shall have the right to
include the 26 First Offer Space in the demised premises when and if the entire
26 First Offer Space shall become available for leasing by Landlord during the
term hereof. Any attempt to exercise the first offer right provided herein under
any one or more of such circumstances shall be null and void. Landlord
represents to Tenant that the lease for the existing tenant of the 26th First
Offer Space expires on March 31, 2018. Landlord further represents to Tenant
that the existing tenant does not have any right to renew or extend the term of
its lease. Landlord shall not renew or extend the term of the lease for the
existing tenant of the 26 First Offer Space or any portion thereof or enter
into, or offer for lease, all or any portion of the 26

 

-33-



--------------------------------------------------------------------------------

First Offer Space to any third party without first offering such 26 First Offer
Space to Tenant pursuant to this Paragraph 8. Landlord represents that no other
tenants of the Building have a right to lease or occupy the 26 First Offer
Space. Landlord agrees that it shall not grant any other rights to lease the 26
First Offer Space unless the same is subordinate to the rights of Tenant herein.
Tenant hereby agrees that any offer to Tenant of the 26 First Offer Space shall
be only for the entire 26 First Offer Space, Tenant specifically agreeing that
Tenant’s lease of the 26 First Offer Space must be as to all (but not less than
all) of the space comprising the 26 First Offer Space.

(C) Such first offer shall be made by Landlord to Tenant by written notice
(hereinafter called “Landlord’s 26 Notice”), which Landlord’s 26 Notice shall
specify the date the 26 First Offer Space is expected by Landlord to become
available for leasing by Tenant (the “26 First Offer Space Scheduled
Commencement Date”), which 26 First Offer Space Scheduled Commencement Date
shall not be less than twelve (12) months following the date of Landlord’s 26
Notice. The expiration date of the term with respect to the 26 First Offer Space
will be the New Expiration Date (as the same may be extended pursuant to the
provisions of the Lease, as modified hereby). Not later than ten (10) business
days following Tenant’s receipt of Landlord’s 26 Notice for the 26 First Offer
Space, time being of the essence, Tenant shall, if it so elects, give Landlord a
written notice (the “26 Acceptance Notice”) agreeing to lease the 26 First Offer
Space. Subject to the terms hereof, if Tenant timely commits to accept
Landlord’s offer with respect to the 26 First Offer Space, time being of the
essence, then the parties hereto shall be immediately bound thereby and shall
promptly execute and deliver a written amendment to the Lease, as modified
hereby, reasonably satisfactory to both Landlord and Tenant, so that the 26
First Offer Space shall be added to and included in the demised premises for the
period (i) commencing on the date (the “26 First Offer Space Inclusion Date”)
which is the earlier to occur of (y) the date on which Tenant shall take
exclusive possession of the 26 First Offer Space for purposes of construction or
the conduct of business and (z) the 26 First Offer Space Scheduled Commencement
Date for the 26 First Offer Space provided the 26 First Offer Space is vacant
and broom clean and otherwise in the condition required by this Paragraph and
(ii) ending on the New Expiration Date of the Lease, as modified hereby (as the
same may be extended pursuant to the provisions of the Lease, as modified
hereby).

The inclusion of the 26 First Offer Space shall be upon all of the terms and
conditions of the Lease, as modified hereby, except as otherwise stated in this
Paragraph, and upon such additional terms and conditions as are set forth in
this Paragraph.

(D) As of the 26 First Offer Space Inclusion Date, the Lease, as modified
hereby, and Tenant’s obligations under the Lease, as modified hereby, will be
modified to reflect the changes set forth in subparagraph (G) below. The
additional security deposit required for the 26 First Offer Space shall be
reasonably agreed to between Landlord and Tenant prior to the 26 First Offer
Space Scheduled Commencement Date.

(E) Tenant shall accept the 26 First Offer Space in its “as is” condition and
state of repair existing as of the date of the 26 First Offer Space Inclusion
Date with respect thereto, except for latent defects, and Landlord shall not be
required to perform any work, supply any materials or incur any expense
(including the granting of any allowance to Tenant with respect thereto) to
prepare such 26 First Offer Space for Tenant’s occupancy, nor shall Tenant be
entitled to a credit against fixed annual rent or any other rent concession with
respect to the 26 First Offer

 

-34-



--------------------------------------------------------------------------------

Space. The foregoing factors shall be taken into account when determining the
FMR. Notwithstanding the foregoing, Landlord shall deliver the 26 First Offer
Space to Tenant vacant, broom clean and free of all tenancies and occupants with
all building systems servicing the 26 First Offer Space in working order.

(F) The initial fixed annual rent for the 26 First Offer Space shall be the FMR
of the 26 First Offer Space as of the 26 First Offer Space Inclusion Date. The
FMR shall be determined in accordance with the procedures set forth in Article
52 of the Original Lease. Such initial fixed annual rent shall be subject to
escalations as otherwise provided in the Lease, as modified hereby, including,
but not limited to, operating expenses and real estate tax escalations (as
modified by subparagraph (G) below), at the same time and in the same manner as
applicable to the balance of the demised premises and such factors shall be
considered when determining FMR.

(G) Tenant shall pay to Landlord additional rent with respect to the 26 First
Offer Space from and after the 26 First Offer Space Inclusion Date with respect
thereto in accordance with all of the terms and conditions of the Lease, as
modified hereby, except that:

(i) the term “The Percentage” provided for in Articles 2D(ii)(b) and 2E(ii)(h)
shall mean 2.67%;

(ii) the term “Base Year” provided for in Article 2D(ii)(a) shall mean the
calendar year in which the 26 First Offer Space Inclusion Date occurs;

(iii) in Article 2E(ii), the term: (a) “base year taxes” shall mean the real
estate taxes payable with respect to the Building, any improvements related
thereto and the land on which the Building or such other improvements are
situated for the tax year in which the 26 First Offer Space Inclusion Date
occurs multiplied by applying the applicable tax rate to the base year tax
assessment for such tax year; (b) “base tax year” shall mean the tax year in
which the 26 First Offer Space Inclusion Date occurs; and (c) “base tax year
assessment” shall mean the taxable assessed value (giving effect to any
abatement, exemption or credit) of the Building, other improvements related
thereto and the land on which the Building is situated for the applicable tax
year; and

(iv) For all purposes of the Lease, as modified hereby, the parties agree that
the rentable square foot area of the 26 First Offer Space shall be deemed to be
20,430 rentable square feet, irrespective of any disparity between such figure
and any actual measurement of such area.

(H) Any work performed by Tenant in the 26 First Offer Space shall be subject to
the terms, conditions and provisions of the Lease, as modified hereby. All
alterations permitted to be made to the 26 First Offer Space shall be at
Tenant’s sole cost and expense, and Landlord shall have no responsibility
therefor.

(I) Effective as of the 26 First Offer Space Inclusion Date, through and
including the New Expiration Date, electricity to the 26 First Offer Space shall
be provided on a submetering basis in accordance with the terms and conditions
of Article 3 of the Original Lease. Landlord shall provide an average connected
load of 6 watts per useable square foot (exclusive of electricity provided to
support the air conditioning equipment installed to service the 23rd Floor) to
the 26 First Offer Space.

 

-35-



--------------------------------------------------------------------------------

(J) Landlord shall make available to Tenant from and after the 26 First Offer
Space Inclusion Date through and including the New Expiration Date, at no cost
to Tenant, condenser water to the 26 First Offer Space to operate the air
conditioning equipment serving the 26 First Offer Space, all such condenser
water to be generated by a winterized cooling tower and related equipment
previously installed by Landlord upon the Building’s common areas. The capacity
of condenser water to be provided by Landlord to the 26 First Offer Space will
be in the same proportion as the condenser water provided by Landlord to Suites
2400, 2406 and 2405A to support the forty (40) tons of air conditioning therein.
Such condenser water will be (A) delivered to the 26 First Offer Space (or, if
applicable, to the air conditioning equipment serving such space) at the rate of
3 gallons per minute (gpm) per connected ton of A/C Equipment, at a maximum of
85 degree entering water temperature and 95 degree leaving water temperature for
each A/C Unit serving the 26 First Offer Space and a minimum of not less than 59
degrees and (B) made available to Tenant on the following days and at the
following times: Mondays through Fridays from 8:00 a.m. – 6:00 p.m. and on
Saturdays from 8:00 a.m. – 1:00 p.m. (excluding holidays in all instances). All
other terms and conditions of Section 3(B) of the First Modification relating to
the use of condenser water are incorporated herein as the same shall relate to
the 26 First Offer Space. Notwithstanding the foregoing, if Tenant installs
air-cooled (not water-cooled) air-conditioning units in the 26 First Offer Space
then Landlord shall have no further obligation to make available the condenser
water contemplated above with respect to such 26 First Offer Space provided,
however, if at a later time during the term of the Lease, as modified hereby,
Tenant installs one (1) or more water-cooled air conditioning units in the 26
First Offer Space, then at Tenant’s request Landlord will provide adequate
condenser water for such units provided further, however, Landlord has adequate
condenser water capacity available for such purposes.

(K) Once Tenant has delivered the 26 Acceptance Notice, Landlord shall use
commercially reasonable efforts to deliver possession of the 26 First Offer
Space to Tenant on or prior to the 26 First Offer Space Scheduled Commencement
Date. If Landlord fails to cause the 26 First Offer Space Inclusion Date to
occur on or prior to the 26 First Offer Space Scheduled Commencement Date and
such failure is due to (a) the holding over or retention of possession by any
tenant or occupant in the 26 First Offer Space, and/or (b) any other reason
outside of Landlord’s control, then (x) Landlord shall not be subject to any
liability for failure to give possession on such date, (y) Tenant waives the
right to rescind its lease of the then existing premises leased by Tenant under
the Lease, as modified hereby or to recover any damages that may result from the
failure of Landlord to deliver possession of the 26 First Offer Space and agrees
that the provisions of this subparagraph shall constitute an “express provision
to the contrary” within the meaning of Section 223-a of the New York Real
Property Law, and (z) Landlord shall promptly institute and thereafter
diligently prosecute holdover or other appropriate proceedings (or settle the
same under a settlement stipulation providing for the occupant to vacate the 26
First Offer Space on a date which Landlord reasonably believes is a date earlier
than the date on which Landlord would obtain possession of the 26 First Offer
Space if Landlord were to continue to diligently prosecute such holdover or
other appropriate proceeding) against any occupant of the 26 First Offer Space.
Notwithstanding the foregoing, if other than as a result of a Tenant Delay or
events of force majeure (which, for purposes hereof shall include, but is not
limited to, one (1) or more of the existing

 

-36-



--------------------------------------------------------------------------------

tenants of the 26 First Offer Space holding over (without Landlord’s consent
thereto) with respect thereto), the 26 First Offer Space Inclusion Date shall
not occur on or before (a) June 30, 2018, then Landlord shall provide to Tenant
an additional credit against fixed annual rent for the 26 First Offer Space only
equal to one (1) day of per diem fixed annual rent for the 26 First Offer Space
only for each day after June 30, 2018 (but prior to October 1, 2018) that the 26
First Offer Space Inclusion Date shall not have occurred and (b) September 30,
2018, then Landlord shall provide to Tenant an additional credit against fixed
annual rent for the 26 First Offer Space only equal to two (2) days of per diem
fixed annual rent for the 26 First Offer Space only for each day after
September 30, 2018 that the 26 First Offer Space Inclusion Date shall not have
occurred.

(L) Tenant shall be given the first opportunity to lease the 26 First Offer
Space, in accordance with the terms of this Paragraph, provided, however, that
if Tenant does not elect to accept the 26 First Offer Space, in accordance with
this Paragraph and within the applicable time period, time being of the essence,
then (i) Tenant shall have waived and relinquished its right to lease the 26
First Offer Space pursuant to this Paragraph, (ii) Landlord shall at any time
thereafter be entitled to lease the 26 First Offer Space to others at such
rental and upon such terms and conditions as Landlord in its sole discretion may
desire, and (iii) Tenant, upon Landlord’s request, shall promptly deliver to
Landlord (and any other person or entity designated by Landlord) a notice
acknowledging that Tenant has forever waived and relinquished its right to lease
the 26 First Offer Space.

(M) The first offer right set forth herein may not be severed from the Lease, as
modified hereby, or separately sold or transferred.

9. Original Space

From and after September 1, 2023 through and including the New Expiration Date,
with respect to the Original Space (i.e., the 2400/2406/2405A Space and the 25th
Floor) only:

(A) Fixed annual rent (which shall be paid in consecutive equal monthly
installments on the first day of each calendar month during such period) shall
be calculated based upon the same fixed annual rent (inclusive of all
escalations) per rentable square foot then being paid for the New Additional
Spaces;

(B) Tenant shall continue to pay operating expenses escalations in accordance
with Article 2.D of the Lease; provided, however, (i) the term “Base Year” as
set forth in Article 2.D(ii)(a) shall mean the calendar year 2016; (ii) the term
“The Percentage” as set forth in Article 2.D(ii)(b) shall mean 5.03 percent
(5.03%); and (iii) the term “comparative year” as set forth in Article
2.D(ii)(c) shall mean each calendar year commencing on or after January 1, 2017,
in which occurs any part of the term of the Lease, as modified hereby;

(C) Tenant shall continue to pay tax escalations in accordance with Article 2.E
of the Lease; provided, however, (i) the term “base year taxes” as set forth in
Article 2.E(ii)(b) shall mean the average of (1) the real estate taxes payable
with respect to the Building Project for the 2015/2016 tax year, determined by
applying the applicable tax rate to the base tax year assessment for such tax
year and (2) the real estate taxes payable with respect to the Building Project
for the

 

-37-



--------------------------------------------------------------------------------

2016/2017 tax year, determined by applying the applicable tax rate to the base
tax year assessment for such tax year; (ii) the term “base tax year” as set
forth in Article 2.E(ii)(c) shall mean the 2016 calendar year; (iii) the term
“comparative year” as set forth in Article 2.E(ii)(e) shall mean the 2017
calendar year and each subsequent period of twelve (12) months all or a portion
of which occurs during the term of the Lease, as modified hereby; and (iv) the
term “The Percentage” as set forth in Article 2.E(ii)(h) shall mean 5.03
(5.03%) percent; and

(D) For so long as Tenant is not in default, beyond any applicable grace or cure
period, of any term of the Lease or this Agreement, Tenant shall receive a rent
credit against fixed annual rent for the Original Space only in an amount equal
to three (3) months’ fixed annual rent, three (3) months’ operating expense
escalations and three (3) months’ tax escalations for the Original Space, which
credit shall be applied against the monthly installments of fixed annual rent
payable under the Lease, as amended, for the Original Space only for the months
of September, 2023, October, 2023 and November, 2023. If the term of the Lease,
as modified hereby, is terminated prior to its stated expiration date for any
reason as a result of Tenant’s default, then, in addition to all other damages,
rights and remedies provided in the Lease or this Agreement and provided by law
for Landlord, Landlord shall be entitled to the return of the total amount of
such rent credit theretofore enjoyed by Tenant, which sum shall be deemed
additional rent due and owing prior to the termination of the term of the Lease,
as modified hereby. The obligation of Tenant to pay such additional rent to
Landlord shall survive the termination of the term of the Lease, as modified
hereby. Anything in this paragraph to the contrary notwithstanding, Tenant shall
continue to be responsible for paying all additional rent and electric charges
hereunder for the Original Space and the New Additional Spaces without any
credit, set off, deduction or reduction by reason of this paragraph.

Notwithstanding anything to the contrary contained herein, the fixed annual rent
and any additional rent for the Original Space as set forth in the Lease or in
this Agreement is in addition to all fixed annual rent and additional rent
payable by Tenant with respect to the New Additional Spaces.

10. Security Deposit

Article 31 of the Lease, as previously modified, is hereby further modified so
that Tenant shall be required to deposit with Landlord, and to maintain
throughout the term of the Lease, as modified hereby, a total security deposit
in the amount of $3,823,900.50 (subject to possible reductions thereof as
contemplated below)(such security to be provided in the amounts and at the times
set forth below), as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of the Lease, as modified hereby.

Upon Tenant’s execution and delivery of this Agreement, Tenant shall deliver to
Landlord a check in the amount of $2,455,668.83 (the “First Additional Security
Deposit”) to partially fund the security deposit required hereunder. Within ten
(10) days following Tenant’s receipt of Landlord’s written notice (“Landlord’s
Second Additional Security Deposit Notice”) to Tenant that Landlord anticipates
that the New 24th Floor Space Commencement Date will occur within one hundred
twenty (120) days from the date of such notice, Tenant shall deliver to Landlord
a check in the amount of $261,520.00 (the “Second Additional Security Deposit”)
to partially fund the security deposit required hereunder.

 

-38-



--------------------------------------------------------------------------------

Effective as of the date hereof, the $1,106,711.67 balance being held by
Landlord as the security deposit under the Lease (such amount, the “Existing
Security Deposit”) shall be commingled with the security deposit given by Tenant
upon its execution and delivery of this Agreement so that the total security
deposit hereunder then equals $3,562,380.50. In the event the unapplied balance
of the security being held by Landlord on the date hereof is less than
$1,106,711.67, Tenant shall immediately deposit with Landlord an amount equal to
the shortfall, failing which Tenant will be in default under the Lease, as
modified hereby. The Existing Security Deposit, once commingled (and, if
necessary, replenished) with the First Additional Security Deposit shall, upon
the date hereof, be security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of the Lease, as modified hereby.

Effective as of the date of Landlord’s receipt of the Second Additional Security
Deposit, the then $3,562,380.50 balance being held by Landlord as the security
deposit under the Lease (such amount, the “Subsequent Existing Security
Deposit”) shall be commingled with the Second Additional Security Deposit
Notice, as contemplated above, so that the total security deposit hereunder at
that time will then equal $3,823,900.50. In the event the unapplied balance of
the Subsequent Existing Security Deposit being held by Landlord on the date of
its receipt of the Second Additional Security Deposit is less than
$3,562,380.50, Tenant shall immediately deposit with Landlord an amount equal to
the shortfall, failing which Tenant will be in default under the Lease, as
modified hereby. The Subsequent Existing Security Deposit, once commingled (and,
if necessary, replenished) with the Second Additional Security Deposit shall,
upon the date thereof, be security for the faithful performance and observance
by Tenant of the terms, provisions and conditions of the Lease, as modified
hereby.

If Tenant meets the requirements therefor as set forth in the lease, as modified
hereby, Tenant shall be entitled to have the Existing Security Deposit reduced
at the time and in the manner as set forth in the Lease, as modified hereby.

Provided that (a) Tenant shall not, as of each applicable Reduction Date,
(i) have previously been in default beyond any applicable notice and cure period
under the Lease, as modified hereby or (ii) then be in default beyond any
applicable notice and cure period of any of its obligations hereunder and
(b) Tenant shall provide Landlord with a copy of its then most recently publicly
filed financial statements demonstrating that the aggregate gross revenue of
Tenant for the completed four quarters of Tenant’s fiscal year preceding the
applicable Reduction Date exceeds $160,000,000 during such four quarter period
(provided, however, in the event that Tenant is not a publicly traded company at
such time, then Tenant shall provide financial statements reasonably acceptable
to Landlord demonstrating the same), Landlord shall, upon Tenant’s written
request to be given not sooner than the date (each such date, a “Reduction
Date”) which is the five (5) year ten (10) month anniversary of (1) the New 22nd
Floor Space Commencement Date, reduce the amount of the security deposit then
being held by Landlord by an amount equal to $106,700.00, (2) the 23rd Floor
Commencement Date, reduce the amount of the security deposit then being held by
Landlord by an amount equal to $260,540.00, (3) the New 24th Floor Commencement
Date, reduce the amount of the security deposit then being held by Landlord by
an amount equal to $74,720.00 and (4) the 12th Floor Commencement Date, reduce
the amount of the security deposit then being held by Landlord by an amount
equal to $334,379.67.

 

-39-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth above in this Paragraph 10,
Tenant shall be required to also provide the additional security deposit with
respect to Suite 2405A as contemplated in Paragraph 8(A) of the Second
Modification.

For the avoidance of doubt, Tenant agrees that Landlord may apply the security
deposit (or any portion thereof) then being held by Landlord against a default
by Tenant under the Lease, as modified hereby, with respect to any one or more
or all of the spaces leased by Tenant or with respect to any other breach by
Tenant under the Lease, as modified hereby.

11. 12th Floor

(A) Term for the 12th Floor

(i) Tenant hereby leases the 12th Floor for the term commencing on the 12th
Floor Commencement Date (as such term is defined below) and expiring on the New
Expiration Date, unless sooner terminated pursuant to any provision hereof or by
law.

The “12th Floor Commencement Date” shall be the date upon which both
(i) Landlord’s 12th Floor Work (as defined below) shall be substantially
completed and (ii) Landlord shall deliver possession of the 12th Floor to
Tenant. Landlord shall provide Tenant with no less than thirty (30) days prior
written notice of the anticipated 12th Floor Commencement Date. Tenant shall,
within fifteen (15) days of request therefor by Landlord, execute, acknowledge
and deliver to Landlord an instrument in form reasonably satisfactory to
Landlord confirming the 12th Floor Commencement Date provided, however, Tenant’s
failure to execute, acknowledge and deliver such instrument shall not affect the
determination of the 12th Floor Commencement Date. The taking of occupancy or
possession of the whole or any portion of the 12th Floor by Tenant shall be
conclusive evidence that (a) Tenant accepts the same in “as is” condition as of
the date of such possession or occupancy except for latent defects, and (b) the
12th Floor was in good and satisfactory condition as of such date, except for
latent defects.

Landlord represents that there are no leases presently in effect for, nor are
there presently any occupants on, the 12th Floor. If other than as a result of a
Tenant Delay (defined below) or events of force majeure, the 12th Floor
Commencement Date shall not occur on or before (a) May 31, 2015, then Landlord
shall provide to Tenant an additional credit against fixed annual rent for the
12th Floor only equal to one (1) day of per diem fixed annual rent for the 12th
Floor only for each day after May 31, 2015 (but prior to September 1, 2015) that
the 12th Floor Commencement Date shall not have occurred and (b) August 31,
2015, then Landlord shall provide to Tenant an additional credit against fixed
annual rent for the 12th Floor only equal to two (2) days of per diem fixed
annual rent for the 12th Floor only for each day after August 31, 2015 that the
12th Floor Commencement Date shall not have occurred.

If Landlord fails to cause the 12th Floor Commencement Date to occur on or prior
to October 31, 2015 and such failure is due to any reason outside of Landlord’s
control, then

 

-40-



--------------------------------------------------------------------------------

(x) Landlord shall not be subject to any liability for failure to give
possession on such date and (y) Tenant waives the right to rescind its lease of
the then existing premises leased by Tenant under the Lease, as modified hereby
or to recover any damages that may result from the failure of Landlord to
deliver possession of the 12th Floor and agrees that the provisions of this
subparagraph shall constitute an “express provision to the contrary” within the
meaning of Section 223-a of the New York Real Property Law.

Tenant covenants and agrees that if permission is given to Tenant to enter into
possession of all or any portion of the 12th Floor prior to the 12th Floor
Commencement Date, then Tenant shall pay all charges for water, sewage disposal,
overtime heating, overtime cooling, electricity, lighting and any other
utilities attributable to the 12th Floor which are payable by Tenant hereunder
from the date upon which the 12th Floor is delivered to Tenant. Any such charges
which may be paid by Landlord shall be reimbursed to Landlord by Tenant within
fifteen (15) days of rendition of a bill therefor. In addition, from such date
of delivery through and including the 12th Floor Commencement Date, Tenant shall
perform all of its obligations hereunder (other than the obligation to pay fixed
annual rent) including, without limitation, its indemnity and insurance
obligations.

From and after the 12th Floor Commencement Date through and including the New
Expiration Date, Tenant shall occupy the 12th Floor. From and after the 12th
Floor Commencement Date, the terms “demised premises” or “premises” as used in
the Lease, as modified hereby, shall include the 12th Floor. Tenant’s use and
occupancy of such demised premises from and after the 12th Floor Commencement
Date hereof shall be on all of the terms and conditions of the Lease, as
modified hereby (including the fixed annual rent and additional rent, as same is
modified herein and as same has been and in the future may be adjusted in
accordance with the provisions of the Lease, as modified hereby).

(B) Condition of the 12th Floor

(i) Tenant acknowledges that it has made or been given the opportunity to make a
thorough examination and inspection of the 12th Floor. Tenant agrees that it is
entering into this Agreement without any representations or warranties by
Landlord, its employees, agents, representatives or servants or any other person
as to the condition of the 12th Floor or the appurtenances thereof or any
improvements therein or thereon, or any other matters pertinent thereto except
as expressly provided in this Agreement. Tenant agrees to accept the 12th Floor
in “as is” condition at the time possession is given to Tenant, subject to
latent defects communicated by Tenant to Landlord within ninety (90) days from
the 12th Floor Commencement Date, without requiring any alterations,
improvements, repairs or decorations to be made by Landlord or at Landlord’s
expense; provided, however, Landlord shall perform, at Landlord’s sole cost and
expense, the following work in and to the 12th Floor (such work, “Landlord’s
12th Floor Work”): (a) demolish and demise the 12th Floor and deliver the 12th
Floor to Tenant in broom clean condition, (b) flash patch the floors in the 12th
Floor where reasonably determined by Landlord to be necessary, (c) provide
Building standard connection points at the Building’s Data Gathering Panel to
enable Tenant to tie-in to the Building’s Class-E system Tenant’s speakers,
strobe lights and smoke detectors, (d) provide a sprinkler rig connection point
to enable Tenant to tap-in to the Building’s sprinkler infrastructure,
(e) install fire-proofing and fire-stopping wherever required by applicable

 

-41-



--------------------------------------------------------------------------------

code, (f) deliver the existing radiators in working order; and (g) install
self-contained control valves for each radiator in the 12th Floor space to
provide individual comfort control. In addition to Landlord’s 12th Floor Work,
but not as a component thereof (i.e., the 12th Floor Commencement Date shall not
be conditioned upon the occurrence thereof), Landlord shall (1) deliver to
Tenant an ACP-5 certificate promptly following Landlord’s receipt of Tenant’s
initial alteration plans for the 12th Floor and (2) supply and install new
Building standard radiator covers on the 12th Floor (Landlord anticipates such
radiator covers will be installed on or about May 1, 2015). Landlord shall also
provide all building systems, including without limitation, heating and
sprinkler systems, servicing the 12th Floor in working order on the 12th Floor
Commencement Date, as and to the extent provided to the Original Space in the
Original Lease. The restrooms on the 12th Floor have already been renovated and
shall be delivered in working order and condition.

(ii) The taking of occupancy or possession of the whole or any portion of the
12th Floor by Tenant shall be conclusive evidence that (a) Tenant accepts the
same in “as is” condition as of the date of such possession or occupancy subject
to latent defects communicated by Tenant to Landlord within ninety (90) days
from the 12th Floor Commencement Date and (b) the 12th Floor was in good and
satisfactory condition as of such date, subject to latent defects communicated
by Tenant to Landlord within ninety (90) days from the 12th Floor Commencement
Date.

(iii) Landlord shall be required to perform only Landlord’s 12th Floor Work in
the 12th Floor; provided, however, that Landlord shall have the right to make
any changes thereto which are required by any governmental department or bureau
having jurisdiction over the 12th Floor provided Landlord has given prior
written notice to Tenant of any material changes. Landlord’s 12th Floor Work
shall be deemed to have been substantially completed even though there shall not
then have been completed minor details or adjustments the non-completion of
which shall not interfere (other than to a de minimis extent) with the
commencement of Tenant’s work to ready the space for its occupancy and Tenant’s
ability to conduct its business in the 12th Floor (“12th Floor Punchlist
Items”). Notwithstanding the foregoing, if the 12th Floor Work has not been
substantially completed as a result of a Tenant Delay (defined below), then the
12th Floor Work will be deemed to have been substantially completed as of the
date the 12th Floor Work would have been substantially completed but for such
Tenant Delay. For purposes hereof, the term “Tenant Delay” shall mean any delay
caused by the acts or omissions of Tenant, its employees, agents or contractors.
Landlord shall use its commercially reasonable efforts to complete any 12th
Floor Punchlist Items in a manner to minimize any interference with the
performance of Tenant’s work to ready the 12th Floor for its initial occupancy,
provided, however in no event will Landlord be obligated to perform any such
work on an overtime or premium pay basis.

(C) Fixed Annual Rent for the 12th Floor

From and after the 12th Floor Commencement Date through and including the New
Expiration Date, Tenant shall pay to Landlord for the 12th Floor only, without
notice, demand, reduction or set-off, fixed annual rent in the following
amounts: (i) for the period from the 12th Floor Commencement Date through and
including the day immediately preceding the five (5) year and ten (10) month
anniversary of the 12th Floor Commencement Date, the amount of $1,833,323.00 per
annum, such amount to be paid in consecutive equal monthly installments of

 

-42-



--------------------------------------------------------------------------------

$152,776.91 on the first day of each calendar month during such period and
(ii) for the period from the five (5) year and ten (10) month anniversary of the
12th Floor Commencement Date through and including the New Expiration Date, the
amount of $2,006,278.00 per annum, such amount to be paid in consecutive equal
monthly installments of $167,189.83 on the first day of each calendar month
during such period. If the 12th Floor Commencement Date is a day other than the
first day of a calendar month, then the fixed rent for the month in which the
12th Floor Commencement Date occurs shall be pro-rated to reflect the actual
number of days in such month in which the term for the 12th Floor occurs.

For so long as Tenant is not in default, beyond any applicable grace or cure
period, of any term of the Lease or this Agreement, Tenant shall receive a rent
credit against fixed annual rent for the 12th Floor only in the amount of
$1,527,769.17, which credit shall be applied, until exhausted, against the first
monthly installments of fixed annual rent payable hereunder for the 12th Floor
only. If the term of the Lease, as modified hereby, is terminated prior to its
stated expiration date as a result of Tenant’s default, then, in addition to all
other damages, rights and remedies provided in the Lease or this Agreement and
provided by law for Landlord, Landlord shall be entitled to the return of the
total amount of such rent credit theretofore enjoyed by Tenant, which sum shall
be deemed additional rent due and owing prior to the termination of the term of
the Lease, as modified hereby. The obligation of Tenant to pay such additional
rent to Landlord shall survive the termination of the term of the Lease, as
modified hereby. Anything in this paragraph to the contrary notwithstanding,
Tenant shall continue to be responsible for paying all additional rent and
electric charges under the Lease, as modified hereby, for the Original Space and
hereunder for the other New Additional Spaces (except as may be otherwise
provided herein) without any credit, set off, deduction or reduction by reason
of this paragraph.

Notwithstanding anything to the contrary contained herein, the fixed annual rent
and any additional rent for the 12th Floor as set forth in the Lease, as
modified hereby, is in addition to all fixed annual rent and additional rent
payable by Tenant with respect to the Original Space and the other New
Additional Spaces.

(D) Operating Expense Escalations for the 12th Floor

From and after the 12th Floor Commencement Date through and including the New
Expiration Date, Tenant shall continue to pay operating expenses escalations in
accordance with Article 2.D of the Lease; provided, however, from and after the
12th Floor Commencement Date, with respect to the 12th Floor only, (i) the term
“Base Year” as set forth in Article 2.D(ii)(a) shall mean the calendar year
2015; (ii) the term “The Percentage” as set forth in Article 2.D(ii)(b) shall
mean 4.53 percent (4.53%); and (iii) the term “comparative year” as set forth in
Article 2.D(ii)(c) shall mean each calendar year commencing on or after
January 1, 2016, in which occurs any part of the term of the Lease, as modified
hereby. Notwithstanding the foregoing, in no event shall Tenant be obligated to
pay operating expense escalations for the 12th Floor only for the first ten
(10) months following the 12th Floor Commencement Date.

 

-43-



--------------------------------------------------------------------------------

(E) Tax Escalations for the 12th Floor

From and after the 12th Floor Commencement Date through and including the New
Expiration Date, Tenant shall continue to pay tax escalations in accordance with
Article 2.E of the Lease; provided, however, from and after the 12th Floor
Commencement Date, with respect to the 12th Floor only, (i) the term “base year
taxes” as set forth in Article 2.E(ii)(b) shall mean the real estate taxes
payable with respect to the Building Project for the 2015/2016 tax year,
determined by applying the applicable tax rate to the base tax year assessment
for such tax year; (ii) the term “base tax year” as set forth in Article
2.E(ii)(c) shall mean the tax year commencing on July 1, 2015 and ending on
June 30, 2016; (iii) the term “comparative year” as set forth in Article
2.E(ii)(e), shall mean each tax year commencing on or after July 1, 2016 (or
such other 12-month period commencing on or after July 1, 2016 adopted by the
City of New York as its fiscal tax year); and (iv) the term “The Percentage” as
set forth in Article 2.E(ii)(h) shall mean 4.53 (4.53%) percent. Notwithstanding
the foregoing, in no event shall Tenant be obligated to pay tax escalations for
the 12th Floor only for the first ten (10) months following the 12th Floor
Commencement Date.

(F) Square Footage of the 12th Floor

From the 12th Floor Commencement Date through and including the New Expiration
Date, the following sentence, with respect to the 12th Floor only, shall be
added to the end of the last full paragraph which is below the heading of
“WITNESSETH” on the first page of the Original Lease: “For all purposes of this
lease the parties agree that the rentable square foot area of the entire twelfth
(12th) floor in the Building shall be deemed to be 34,591 rentable square feet
irrespective of any disparity between such figure and any actual measurement of
such area.”

(G) Use of 12th Floor

Tenant shall use the 12th Floor solely as general, executive and administrative
offices for the conduct of Tenant’s business in accordance with the provisions
of Article 1 of the Original Lease.

(H) Electricity to the 12th Floor

From the 12th Floor Commencement Date through and including the New Expiration
Date, electricity to the 12th Floor shall be provided on a submetering basis in
accordance with the terms and conditions of Article 3 of the Original Lease. If
the 12th Floor is not presently submetered, Landlord shall install prior to the
12th Floor Commencement Date, at Landlord’s cost and expense, one (1) or more
submeters to measure electricity consumption on the 12th Floor. From and after
the 12th Floor Commencement Date, Landlord shall provide to the 12th Floor an
average connected load of 6 watts per useable square foot (exclusive of
electricity provided to support the air conditioning equipment servicing the
12th Floor).

(I) Landlord’s 12th Floor Contribution

Landlord shall provide Tenant an allowance of up to $2,075,460.00 to defray the
cost of work to be performed by Tenant in the 12th Floor prior to Tenant’s
initial occupancy thereof (such work, “Tenant’s 12th Floor Installation Work”).
Such sum (“Landlord’s 12th Floor

 

-44-



--------------------------------------------------------------------------------

Contribution”) shall be payable (as hereinafter provided) against requisitions
therefor accompanied by (i) the certification of Tenant’s architect that the
work described on such requisition has been completed in good and workmanlike
fashion substantially in accordance with the plans and specifications
theretofore approved by Landlord, (ii) a list specifying in reasonable detail
the work performed for which such requisition is being submitted and the portion
of the amount of such requisition allocated to each such item of work and
(iii) waivers of mechanics liens for all work for which such installment of
Landlord’s 12th Floor Contribution has been requisitioned, from each contractor,
sub-contractor, vendor and supplier of labor and material for whom such
installment of Landlord’s 12th Floor Contribution is being requisitioned. Each
such installment of Landlord’s 12th Floor Contribution shall be subject to a
retainage amount equal to ten (10%) percent (as reflected in the formula for
payment set forth in the penultimate sentence of this paragraph) and the amount
of such retainage shall be paid to Tenant within thirty (30) days following
final completion of Tenant’s 12th Floor Installation Work and delivery to
Landlord of documents referred to in (i) through (iii) of this paragraph
(including valid waivers of lien from each such contractor, sub-contractor,
vendor and supplier of labor and material, representing that all payments due to
each of them have been made and no new sums will be due and owing in connection
with work theretofore contracted) and such certificates of occupancy or use,
permits and sign-offs from governmental agencies as may be required in
connection with Tenant’s 12th Floor Installation Work. In the event Tenant is
prohibited from obtaining its final sign-offs from governmental agencies as a
result of any matter affecting the Building (other than any matter arising as a
result of an act or omission of Tenant, its employees, agents or contractors)
the retainage shall be released to Tenant within sixty (60) days of submission
of items (i) - (iii) above excluding the requisite governmental sign-offs which
cannot be obtained due to such other matters (i.e., those matters (not resulting
from the acts or omissions of Tenant, its employees, agents or contractors)
which prevent Tenant from obtaining final sign-offs from governmental
authorities). However, the foregoing shall not relieve Tenant of its obligation
to obtain such final sign-offs within thirty (30) days after such other matters
prohibiting such final sign-offs have been resolved. Payments on account of
Landlord’s 12th Floor Contribution shall not be payable more frequently than
monthly. Each such installment of Landlord’s 12th Floor Contribution (other than
payment of the retainage amount after final completion of Tenant’s 12th Floor
Installation Work) shall be equal to the difference between (x) the product
which results from multiplying (i) Landlord’s 12th Floor Contribution by (ii) .9
by (iii) the percentage of Tenant’s 12th Floor Installation Work completed to
the date of Tenant’s requisition for payment as certified to Landlord by
Tenant’s architect and (y) all prior payments on account of Landlord’s 12th
Floor Contribution. If it shall appear to Landlord in the exercise of its
reasonable judgment that at any time the remaining portion of Landlord’s 12th
Floor Contribution shall not be sufficient to complete Tenant’s 12th Floor
Installation Work, then prior to making any further payments on account of
Landlord’s 12th Floor Contribution, Landlord may require Tenant to (and Tenant
shall) deposit with Landlord a sum (as Landlord shall determine in the exercise
of its reasonable judgment) which together with the balance of Landlord’s 12th
Floor Contribution, shall be sufficient to complete all such Tenant’s 12th Floor
Installation Work. No portion of Landlord’s 12th Floor Contribution shall be
applied by Tenant against expenses for furniture, office equipment or other
personal property provided, however, up to $207,546.00 of Landlord’s 12th Floor
Contribution may be used by Tenant for “soft” costs incurred by Tenant which are
attributable to Tenant’s 12th Floor Installation Work (e.g., the costs of
Tenant’s architect, engineer and expediter and permit and filing fees)
including, without limitation, the cost of Tenant’s IT cabling. Landlord hereby
agrees that no portion of

 

-45-



--------------------------------------------------------------------------------

Tenant’s 12th Floor Installation Work shall be required to be removed on the New
Expiration Date or the sooner termination of the Lease, as modified hereby
provided, however, notwithstanding the foregoing, Tenant, at Tenant’s sole cost
and expense shall, upon the expiration or sooner termination of the Lease, as
modified hereby, remove from the 12th Floor any Specialty Alterations (as such
term is defined in the Original Lease) that Landlord designates for removal at
the time Landlord grants its consent thereto and, in such event, Tenant shall
repair any damage to the Building resulting therefrom, such obligation of Tenant
to survive the expiration or sooner termination of the Lease, as modified
hereby.

Notwithstanding anything to the contrary set forth in the Lease, as modified
hereby, Landlord shall provide Tenant with an aggregate of sixty (60) hours of
overtime freight elevator service in connection with Tenant’s 12th Floor
Installation Work and Tenant’s initial move in to the 12th Floor at no charge to
Tenant provided, however, that Tenant avails itself thereof in blocks of four
(4) hours each.

(J) Additional 12th Floor HVAC Concession

(i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the 12th Floor HVAC Work (as
defined below) and (b) Landlord receives the items set forth in (ii) below,
Tenant shall be entitled to be reimbursed by Landlord for the amount of the
costs of the 12th Floor HVAC Work, subject to a maximum reimbursement from
Landlord therefor of $432,387.50. In no event shall the costs associated with
the fees of architects, engineers, expediters or consultants or any permits or
license fees or other similar “soft costs” incurred in connection with the 12th
Floor HVAC Work comprise more than ten (10%) percent of the total cost of the
12th Floor HVAC Work. The payment required to be made by Landlord hereunder
shall be made by Landlord within thirty (30) days after Tenant fully complies
with its obligations under this Paragraph (J).

(ii) Within thirty (30) days after completion of the 12th Floor HVAC Work,
Tenant shall deliver to Landlord (a) general releases and waivers of lien from
all contractors, subcontractors and materialmen involved in the performance of
the 12th Floor HVAC Work and the materials furnished in connection therewith,
(b) paid receipts evidencing the “hard costs” and “soft costs” incurred by
Tenant in performing the 12th Floor HVAC Work and (c) a certificate from
Tenant’s independent architect certifying that (1) in his opinion the 12th Floor
HVAC Work has been performed in a good and workerlike manner and completed not
materially at variance with the final detailed plans and specifications for such
12th Floor HVAC Work as approved by Landlord and (2) all contractors,
subcontractors and materialmen have been paid for the 12th Floor HVAC Work and
materials furnished through such date.

(iii) For purposes hereof, the “12th Floor HVAC Work” shall mean the purchase
and installation of air handlers as needed to supply air conditioning to the
12th Floor for normal occupancy, including supplying electrical power,
connecting Tenant’s HVAC unit to such electrical power supply, installation of
outside air intake duct work and stub for connection to Tenant’s distribution
system.

 

-46-



--------------------------------------------------------------------------------

(iv) From and after the completion of the 12th Floor HVAC Work, Landlord shall
make available to Tenant, at no cost to Tenant, condenser water to the 12th
Floor to properly operate the equipment installed as part of the 12th Floor HVAC
Work, all such condenser water to be generated by a winterized cooling tower and
related equipment previously installed by Landlord upon the Building’s common
areas. The capacity of condenser water to be provided by Landlord to the 12th
Floor will be adequate to support seventy-seven (77) tons of air conditioning.
Such condenser water will be (a) delivered to the 12th Floor at the rate of 3
gallons per minute (gpm) per connected ton of A/C Equipment, at a maximum of 85
degree entering water temperature and 95 degree leaving water temperature for
each A/C Unit located on the 12th Floor and a minimum of not less than 59
degrees and (b) made available to Tenant on the following days and at the
following times: Mondays through Fridays from 8:00 a.m. – 6:00 p.m. and on
Saturdays from 8:00 a.m. – 1:00 p.m. (excluding holidays in all instances).
Notwithstanding the foregoing, Landlord will provide condenser water to the 12th
Floor other than during the hours set forth in the preceding sentence provided
that Tenant shall give notice to Landlord prior to 3:00 P.M. in the case of
after hours service on weekdays and prior to 1:00 P.M. on Fridays in the case of
after hours service on weekends. In such event, Tenant shall pay to Landlord, as
additional rent on demand, a charge of $80.00 for each hour (or portion thereof)
that Tenant avails itself of such condenser water, subject to periodic
adjustments as reasonably determined by Landlord. Notwithstanding the foregoing,
if Tenant installs air-cooled (not water-cooled) air-conditioning units on the
12th Floor then Landlord shall have no further obligation to make available the
condenser water contemplated above with respect to such 12th Floor provided,
however, if at a later time during the term of the Lease, as modified hereby,
Tenant installs one (1) or more water-cooled air conditioning units on the 12th
Floor, then at Tenant’s request Landlord will provide adequate condenser water
for such units provided further, however, Landlord has adequate condenser water
capacity for such purposes.

(K) Additional 12th Floor Bathroom Concession

(i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has performed the 12th Floor Bathroom Work
(as defined below) and (b) Landlord receives the items set forth in (ii) below,
Tenant shall be entitled to be reimbursed by Landlord for the amount of the
costs of the 12th Floor Bathroom Work (i.e., including the fees of architects,
engineers, expediters or consultants or any permits or license fees which may
not exceed $5,000.00), subject to a maximum reimbursement from Landlord therefor
of $50,000.00. The payment required to be made by Landlord under this
subparagraph (K) shall be made by Landlord within thirty (30) days after Tenant
fully complies with its obligations under this subparagraph (K).

(ii) Within thirty (30) days after completion of the 12th Floor Bathroom Work,
Tenant shall deliver to Landlord (a) general releases and waivers of lien from
all contractors, subcontractors and materialmen involved in the performance of
the 12th Floor Bathroom Work and the materials furnished in connection
therewith, (b) paid receipts evidencing the “hard costs” and “soft costs”
incurred by Tenant in performing the 12th Floor Bathroom Work and (c) a
certificate from Tenant’s independent architect certifying that (1) in his
opinion the 12th Floor Bathroom Work has been performed in a good and workerlike
manner and completed not materially at variance with the final detailed plans
and specifications for such 12th Floor Bathroom Work as approved by Landlord and
(2) all contractors, subcontractors and materialmen have been paid for the 12th
Floor Bathroom Work and materials furnished through such date.

 

-47-



--------------------------------------------------------------------------------

(iii) For purposes hereof, the “12th Floor Bathroom Work” shall mean the
renovation or modification of the existing bathroom on the 12th Floor in order
to, among other things, satisfy ADA requirements, and/or if Tenant elects, the
installation of a unisex ADA-compliant bathroom along the north wall west of the
freight elevators (in a location similar to that in which bathrooms on the other
floors of the demised premises are located) on the twelfth (12th) floor in the
Building.

12. 25th Floor Setbacks

Article 54 of the Original Lease is hereby deleted in its entirety and is
replaced with the following:

(A) Tenant shall be permitted access to and use of the setbacks (the “Setbacks”)
on the twenty-fifth (25th) floor of the Building at no additional cost or
expense to Tenant (except as expressly provided herein) provided that Tenant, at
its sole cost and expense, obtains any necessary governmental approvals and
performs all improvements necessary to render Tenant’s use thereof compliant
with all applicable laws, codes, rules, regulations and requirements. Tenant
acknowledges that (a) the Setbacks are not part of the premises demised to
Tenant under the Lease, as modified hereby (and Landlord shall have no
obligation to, and will not, provide any services to the Setbacks nor shall the
square footage of the Setbacks be included in the calculation of any fixed rent
or additional rent due and payable by Tenant), but Tenant’s use of the Setbacks
is otherwise subject to the applicable terms, covenants and conditions of the
Lease, as modified hereby, and Tenant’s obligation to comply therewith,
(b) Landlord shall have no obligation to perform any work on or to the Setbacks,
(c) notwithstanding anything to the contrary contained in the Lease, as modified
hereby, Tenant shall in no event make any alterations, installations, additions
or improvements to or otherwise install any fixtures, equipment, furniture or
decorations in or on the Setbacks without the prior written consent of Landlord
and, if granted, all fixtures and equipment shall be secured to the floor of the
Setbacks in a manner which is reasonably acceptable to Landlord, (d) Tenant
shall not interfere with and shall use due care to avoid damage to the Setbacks,
the exterior of the Building and any Building equipment located thereon,
(e) Tenant shall have the exclusive (as to other tenants or occupants of the
Building) use of the Setbacks subject, however, to the right of Landlord to
obtain access thereto through the demised premises for purposes of making
repairs or alterations thereto or to the Building. In the event of such access
by Landlord, Landlord will use its commercially reasonable efforts (but without
the obligation to incur overtime or premium pay charges) to minimize disruption
to Tenant’s use of the Setbacks or the demised premises, (f) in connection with
Tenant’s use of the Setbacks, Tenant shall take such actions as are necessary to
prevent disturbance to other tenants and occupants of the Building and shall
neither install nor use any items on the Setbacks which are or could be
dangerous or hazardous, (g) Tenant shall maintain the Setbacks free of debris
and rubbish and shall cause proper receptacles that comply with applicable law
to be established thereon, (h) any smoking on the Setbacks shall comply with
applicable law, (i) upon Landlord’s written request therefor, Tenant shall
immediately remove any installation, equipment and fixtures on the Setbacks
which Landlord reasonably determines creates an unsafe or unsightly condition or
otherwise adversely affects the appearance of the Building, (j) Tenant shall be
solely responsible for all damage to the Setbacks (and the Building) resulting
directly from Tenant’s use thereof. Landlord shall be responsible for the repair
of all other damage to the Setbacks whether caused by normal wear and tear,
casualty, natural elements, natural deterioration or structural

 

-48-



--------------------------------------------------------------------------------

defects, (k) Landlord makes no warranty nor representation as to the suitability
of the Setbacks for Tenant’s intended use or its condition, (l) Tenant shall
defend, indemnify and hold harmless Landlord from any loss, liability, cost or
expense (including, but not limited to, reasonable attorneys’ fees) resulting
from Tenant’s use of the Setbacks including, but not limited to, any damage to
property or injury to persons arising therefrom (such agreement to defend,
indemnify and hold harmless Landlord to survive the expiration or earlier
termination of the Lease, as modified hereby), (m) Tenant agrees to maintain the
Setbacks in good condition and repair at all times, subject to normal wear and
tear, and to repair promptly any conditions of disrepair arising from and after
the date of the Lease, as modified hereby except that Tenant shall have no
obligation to perform any maintenance or repairs which are structural in nature
(and not caused by Tenant, its employees, agents, contractors, guests, invitees,
licensees or any person or entity occupying or using the demised premises by or
through Tenant), which is required due to a condition existing prior to the
commencement of Tenant’s use of the Setbacks or which would otherwise have to be
performed by Landlord if Tenant was not granted the right to use the Setbacks
provided, however, in any such event Tenant (1) will provide Landlord, its
employees, agents and contractors with such access to the Setbacks as is
required to enable Landlord to perform the requisite maintenance or repairs and
(2) Tenant will neither have nor make any claim against Landlord arising from or
attributable to Landlord’s performance of such work including, but not limited
to, any claim attributable to the unavailability of the Setbacks while
Landlord’s performance of such work is ongoing. In addition to the foregoing, in
the event Landlord performs any work to the Building (other than to the
Setbacks) and such work necessitates (a) Landlord’s access to the Setbacks,
Tenant will provide Landlord, its employees, agents and contractors with access
thereto or (b) the closure of the Setbacks due to the performance of such work,
Tenant, in all such events, shall likewise neither have nor make any claim
against Landlord arising from or attributable to Landlord’s performance of such
work including, but not limited to, any claim attributable to the unavailability
of the Setbacks while Landlord’s performance of such work is ongoing, (n) Tenant
shall not utilize combustible materials on the Setbacks, or suffer or permit any
unsafe or illegal activity on the Setbacks including, but not limited to, the
discarding of objects or materials over the walls surrounding the same,
(o) Tenant shall be solely responsible for constructing a means of egress to the
Setbacks and, if requested by Landlord, Tenant shall install, to Landlord’s
reasonable satisfaction, a reasonable and effective covering on the Setbacks to
prevent any damage thereto arising from Tenant’s use thereof as contemplated
herein, (p) Tenant, at Tenant’s sole cost and expense, shall perform its work
with respect to the Setbacks in such a manner (and with such contractors and
subcontractors) so that Landlord’s roof warranties are not made void or
otherwise impaired, (q) Tenant’s use of the Setbacks will be in compliance with
all applicable laws, codes, rules, regulations and requirements and the
provisions of this Lease (and any rules and regulations adopted by Landlord),
(r) Tenant may not use the Setbacks for “assembly” purposes, (s) subject to the
provisions hereof, Tenant may use the Setbacks for the location thereon of its
supplemental A/C Equipment provided, however, in such event Tenant agrees that
(i) it shall provide Landlord with Tenant’s plans and specifications with
respect thereto, which plans shall be subject to Landlord’s reasonable approval,
(ii) the installation, use, maintenance and removal of the Supplemental A/C
Equipment shall be at Tenant’s sole cost, expense and risk (even if Building
personal assist in connection therewith) and shall comply with all applicable
codes, laws, rules and regulations, (iii) the weight of any equipment or any
other items placed on the Setbacks by Tenant shall not exceed that which may, in
Landlord’s sole but reasonable discretion, exceed that which may be supported by
the Setbacks, (iv) the location of any items placed

 

-49-



--------------------------------------------------------------------------------

on the Setbacks shall be as shown on Tenant’s plans therefor,
(v) notwithstanding anything to the contrary contained in the Lease, as modified
hereby, upon the expiration or sooner termination of the Lease, as modified
hereby, Tenant, at Tenant’s sole cost and expense, shall remove any items placed
on the Setbacks by Tenant and restore the affected portion thereof (such
obligation of Tenant to survive the expiration or sooner termination of the
Lease, as modified hereby), (vi) Tenant shall use Landlord’s roofing contractor
in connection with the penetrations to the Setbacks, if any, required in
connection with any items placed on the Setbacks by Tenant, and
(vii) electricity provided to any equipment placed on the Setbacks by Tenant
shall be used and paid for by Tenant in accordance with Article 3 of the
Original Lease and (t) nothing contained herein shall be deemed or construed as
a warranty or representation by Landlord as to the condition of the Setbacks.
Landlord represents that it has no knowledge of any leakage or drainage issues
with respect to the Setbacks and has received no complaints from other tenants
of the Building with respect to water penetration or seepage originating from
the Setbacks.

(B) (i) Provided that (a) Tenant delivers to Landlord evidence reasonably
satisfactory to Landlord that Tenant has made “hard cost” upgrade and redesign
alterations to the Setbacks (the “Setback Work”) (i.e., not including the
installation of Tenant’s personal property thereon or the fees of architects,
engineers, expediters and consultants), but specifically excluding any costs
incurred by Tenant which are attributable to any supplemental air-conditioning
units and their related equipment which Tenant may purchase and install on the
Setbacks and (b) Landlord receives the items set forth in (ii) below, Tenant
shall be entitled to be reimbursed by Landlord for such “hard costs”, subject to
a maximum payment by Landlord of $450,000.00. Landlord shall pay to Tenant the
entitled reimbursement for the Setback Work within thirty (30) days following
Tenant’s compliance with the provisions of (a) above and (ii) below.

(ii) Within thirty (30) days after completion of the Setback Work, Tenant shall
deliver to Landlord (a) general releases and waivers of lien from all
contractors, subcontractors and materialmen involved in the performance of the
Setback Work and the materials furnished in connection therewith, (b) paid
receipts evidencing the “hard costs” incurred by Tenant in performing the
Setback Work and (c) a certificate from Tenant’s independent architect
certifying that (1) in his opinion the Setback Work have been performed in a
good and workerlike manner and completed in accordance with the final detailed
plans and specifications for such Setback Work as approved by Landlord and
(2) all contractors, subcontractors and materialmen have been paid for the
Setback Work and materials furnished through such date.

13. Miscellaneous

(A) Article 51 of the Lease, and Tenant’s termination option set forth therein,
are hereby deleted in their entirety.

(B) Landlord and Tenant hereby ratify and confirm Tenant’s extension option as
set forth in Article 52 of the Original Lease, it being agreed that the term
“demised premises” as set forth therein shall mean all spaces in the Building
then being leased by Tenant.

(C) Promptly following the date hereof, Landlord shall obtain from the existing
leasehold mortgagee a Subordination, Non-Disturbance and Attornment Agreement
(“SNDA”) in

 

-50-



--------------------------------------------------------------------------------

such mortgagee’s standard form provided same is reasonably acceptable to Tenant.
In addition, Landlord shall obtain from any future leasehold mortgagees an SNDA
on such mortgagee’s standard form provided same is reasonably acceptable to
Tenant.

14. Access Between Floors

Tenant has requested that Landlord grant Tenant permission to use the fire
stairwells known as “A Stair” and “B Stair”, each as more particularly depicted
by crosshatching on Exhibit A-1 hereto (such stairwells are hereinafter
collectively referred to as the “Stairwell”) for access between the Original
Space and the New Additional Spaces and between each of the New Additional
Spaces by Tenant and its employees and invitees and, in connection therewith,
Landlord grants permission for Tenant, at its sole cost and expense, to install
a “fail-safe” card-key re-entry access system on the emergency doors leading
from the Stairwell to the demised premises (subject to limitations related to
fire and life safety requirements of the building) so as to limit use of such
doors (and access to the demised premises therefrom) to Tenant and its employees
and invitees, and Landlord is willing to grant such permission to Tenant upon
the following terms, conditions and provisions:

(A) Landlord hereby grants Tenant permission to use the Stairwell during the
Expiration Date or earlier termination of the Lease, as modified hereby or such
earlier date that the permission granted under this Paragraph 14 is terminated
or revoked pursuant to the terms hereof. Except as otherwise provided in this
Paragraph 14, Tenant’s use of the Stairwells and its obligations with respect
thereto shall be in accordance with the applicable terms, provisions, conditions
and agreements contained in the Lease, as modified hereby.

(B) Subject to Landlord’s prior review and approval of the same, which shall not
be unreasonably withheld or delayed, Tenant may, at its sole cost and expense,
(a) install the “fail-safe” card-key re-entry access system provided that such
system is connected to the building’s Class E fire alarm protection system at
all times and (b) perform cosmetic alterations thereto in and to the Stairwell
on the twenty-second (22nd) through twenty-fifth (25th) floors of the Building
(i.e., painting), subject to compliance with applicable laws and the Lease, as
modified hereby.

(C) Tenant hereby agrees to indemnify and hold harmless Landlord and the other
Landlord Parties from and against any and all loss, liability, fines, suits,
demands, costs and expenses of any kind or nature (including, without
limitation, reasonable attorneys’ fees and court costs) arising out of or in
connection with Tenant’s use of the Stairwell or any alterations made thereto by
Tenant, including, without limitation, any fines or other costs and expenses
incurred by Landlord to cure any violation of applicable laws arising from
Tenant’s use or alterations of or to the Stairwell and hereby releases Landlord
and the other Landlord Parties from any claims arising by reason thereof.

(D) Notwithstanding that Tenant’s use of the Stairwell shall be subject at all
times to and shall be in accordance with the terms, covenants, conditions and
agreements contained in the Lease (as modified hereby), Tenant acknowledges that
Tenant’s use of the same shall be pursuant to a license granted by Landlord that
can be terminated or revoked by Landlord at any time if (a) Tenant’s use of the
Stairwell or any alteration thereto by Tenant violates any legal requirements

 

-51-



--------------------------------------------------------------------------------

applicable to the Stairwell, the premises or the Building or any portion
thereof, including, without limitation, the certificate of occupancy issued for
the Building, or (b) Tenant fails to itself occupy the entire demised premises.

(E) Landlord shall not be obligated to perform any work or incur any expenses to
prepare the Stairwell for Tenant’s use thereof.

(F) Upon the expiration or earlier termination or revocation of the permission
granted under this Article, upon Landlord’s request, Tenant agrees to promptly,
and at Tenant’s sole cost and expense, remove any alterations and installations
identified by Landlord and made by Tenant to the Stairwell and to generally
restore the Stairwell to the condition existing on the date hereof at Tenant’s
sole cost and expense, such obligation of Tenant to survive the expiration or
sooner termination of the Lease, as modified hereby.

15. Self-Certification

Tenant will cause Tenant’s architect and/or Tenant’s engineer to self certify
all work set forth on Tenant’s work plans for Tenant’s New 22nd Floor Space
Phase I Installation Work, Tenant’s New 22nd Floor Space Phase II Installation
Work, Tenant’s 23rd Floor Installation Work, Tenant’s New 24th Floor Space
Installation Work and Tenant’s 12th Floor Installation Work provided, however,
if any work which was so self-certified becomes the subject of an audit and
inspection by the New York City Department of Buildings (“DOB”) or other
governmental or quasi-governmental agency with jurisdiction and if, as a result
of such audit and inspection any remedial, repair or improvement work is
required to be performed in and to, or with respect to, Tenant’s New 22nd Floor
Space Phase I Installation Work, Tenant’s New 22nd Floor Space Phase II
Installation Work, Tenant’s 23rd Floor Installation Work, Tenant’s New 24th
Floor Space Installation Work or Tenant’s 12th Floor Installation Work and/or
any work performed by Tenant in and to the premises and/or any other premises
leased by Tenant pursuant to the Lease, as modified hereby (as the case may be),
and whether or not the required remediation, repair or improvement work pertains
to or involves the work which was self-certified, Tenant, at Tenant’s sole cost
and expense will, no later than thirty (30) days (or such lesser period of time
directed by the DOB or such governmental or quasi-governmental agency) following
notification from the DOB or such other governmental or quasi-governmental
agency, perform such required work to the reasonable satisfaction of Landlord
and the DOB (or such other governmental or quasi-governmental agency) and any
fines, penalties and the like attributable thereto shall be reimbursed by Tenant
to Landlord within thirty (30) days of Tenant’s receipt of a bill therefor
provided, however, if the required remediation, repair or improvement work
pertains to any item of work to be performed by Landlord under this Agreement
(or any other work performed by Landlord’s contractor) and is necessitated by
the acts or omissions of Landlord’s contractors in the performance thereof, then
Tenant shall have no obligation to effectuate the remediation, repair or
improvement work so necessitated by the acts or omissions of Landlord’s
contractor. If Tenant fails to so perform the work which Tenant is required to
perform pursuant to this paragraph within such thirty (30) day period (or such
lesser period as prescribed by the DOB or such governmental or
quasi-governmental agency) then Landlord, at Tenant’s sole but reasonable cost
and expense, may itself perform such work and all costs and expenses incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent within thirty (30) days of Tenant’s receipt of Landlord’s
invoice therefor. In addition, the indemnity provisions set forth in the Lease,
as modified hereby, shall expressly apply to any work which is so self-certified
(and for which Tenant is responsible hereunder) as contemplated above.

 

-52-



--------------------------------------------------------------------------------

16. No Other Brokers

Tenant represents that it has dealt with no other real estate brokers or other
persons acting as such in connection herewith other than Newmark Grubb Knight
Frank (the “Broker”). Tenant agrees that should any claim be made against
Landlord for payment of a commission by any broker, other than the Broker, on
account of any acts or dealings of Tenant or Tenant’s representatives with such
party in connection with this Agreement, Tenant will indemnify and hold Landlord
harmless from and against any and all liabilities and expenses in connection
therewith, including (without limitation) reasonable legal fees and
disbursements. The provisions of this paragraph shall survive the expiration or
sooner termination of the Lease as modified hereby.

17. Tenant’s Representation

Tenant represents and warrants that (i) as of this date, there are no existing
defenses or offsets which Tenant has against the enforcement of the Lease by
Landlord, and Tenant has no knowledge of any event which with the giving of
notice, the passage of time or both would constitute a defense under the Lease,
(ii) as of this date, Tenant is not entitled to any offsets, abatements or
deductions against the rent payable under the Lease to and including the date
hereof (except as provided for in this Agreement) and (iii) Landlord is in
compliance with all of its obligations under the Lease. All provisions,
covenants, agreements, terms and conditions of the Lease are hereby declared by
Tenant to be in full force and effect and binding upon Tenant.

18. Multiple Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original but all of which, taken together, shall constitute
but one and the same instrument.

19. Headings

The captions of the individual paragraphs are for convenience of reference only
and shall not affect the construction to be given any provision hereof.

20. Superseding Effect

In the event that any of the terms or provisions of this Agreement are
inconsistent with any of the terms or provisions of the Lease as originally
executed, the terms and provisions of this Agreement shall govern and supersede
the terms and provisions of the Lease as originally executed.

21. Confirmation of Lease

Except as otherwise set forth herein, the Lease is ratified and confirmed in all
respects.

22. Non-Binding Effect

This Agreement shall not be binding upon or inure to the benefit of either party
unless and until it is duly executed and delivered by both parties.

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed and delivered as of the date first above written.

 

ESRT 1400 Broadway, L.P., as Landlord

By: ESRT 1400 Broadway GP, L.L.C., its general partner

    By: Empire State Realty OP, L.P., its sole member

By: Empire State Realty Trust, Inc., its general partner

By:

/s/ Thomas P. Durels

Name:

Thomas P. Durels

Title:

Executive Vice President &

Director of Leasing and Operations

On Deck Capital, Inc., as Tenant

By:

/s/ Cory Kampfer

Name:

Cory Kampfer

Title:

General Counsel



--------------------------------------------------------------------------------

EXHIBIT A-1

Additional Space

 

LOGO [g851079ex1021_1.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2

 

LOGO [g851079ex1021_2.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-3

 

LOGO [g851079ex1021_3.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-4

 

LOGO [g851079ex1021_4.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Additional Spaces

 

LOGO [g851079ex1021_5.jpg]